   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 1 of 107 PageID #:598




                         UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF ILLINOIS

                                EASTERN DIVISION

DAVID RONGE, Individually and on Behalf )     Case No. 1:18-cv-07030
of All Others Similarly Situated,         )   (Consolidated)
                                          )
                              Plaintiffs,     CLASS ACTION
                                          )
        vs.                               )
                                          )   Judge Rebecca R. Pallmeyer
CAMPING WORLD HOLDINGS, INC.,             )
MARCUS A. LEMONIS, THOMAS F.              )
WOLFE, BRENT L. MOODY, STEPHEN            )
ADAMS, CRESTVIEW PARTNERS II GP, )
L.P., CRESTVIEW ADVISORS, L.L.C.,         )
ANDRIS A. BALTINS, BRIAN P. CASSIDY, )
MARY J. GEORGE, DANIEL G.                 )
KILPATRICK, HOWARD A. KOSICK,             )
JEFFREY A. MARCUS, K. DILLON              )
SCHICKLI, GOLDMAN SACHS & CO. LLC, )
J.P. MORGAN SECURITIES LLC, MERRILL )
LYNCH, PIERCE, FENNER & SMITH             )
INCORPORATED, CREDIT SUISSE               )
SECURITIES (USA) LLC, ROBERT W.           )
BAIRD & CO. INCORPORATED, BMO             )
CAPITAL MARKETS INC., KEYBANC             )
CAPITAL MARKETS INC., STEPHENS            )
INC. and WELLS FARGO SECURITIES,          )
LLC,                                      )
                              Defendants. )
                                          )   DEMAND FOR JURY TRIAL

               CONSOLIDATED COMPLAINT FOR VIOLATIONS OF
                     THE FEDERAL SECURITIES LAWS




1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 2 of 107 PageID #:599


                                                   TABLE OF CONTENTS

                                                                                                                                            Page

SUMMARY OF THE ACTION ......................................................................................................1

JURISDICTION AND VENUE ......................................................................................................5

EXCHANGE ACT CLAIMS ..........................................................................................................6

         Plaintiffs ...............................................................................................................................6

         Defendants ...........................................................................................................................7

EVENTS LEADING UP TO THE CLASS PERIOD .....................................................................8

         Camping World Prior to the IPO .........................................................................................8

         The Camping World IPO ...................................................................................................11

         Camping World’s Acquisition of Gander Stores ...............................................................12

DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD STATEMENTS ...................13

         False and Misleading Statements Regarding Internal Controls and Financial
         Results ................................................................................................................................14

         False and Misleading Statements Regarding the Integration of Gander Stores.................19

DEFENDANTS’ FAILURE TO DISCLOSE INFORMATION REQUIRED UNDER
     ITEM 303 OF REGULATION S-K ..................................................................................29

SUBSEQUENT EVENTS .............................................................................................................31

         Defendants Admit Material Weaknesses in Internal Controls and Misstated
         Earnings .............................................................................................................................31

         Defendants Admit the Failures in the Gander Integration and Rollout .............................33

FORMER EMPLOYEE ACCOUNTS REGARDING GANDER ................................................36

         Selecting Poor Performing Gander Stores for Reopening .................................................36

         Technology Incompatibility and Inventory Disruptions ....................................................39

         Problems at the Gander Distribution Center ......................................................................41

         Delays in Gander Store Openings ......................................................................................44

ADDITIONAL SCIENTER ALLEGATIONS ..............................................................................48

                                                                     -i-
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 3 of 107 PageID #:600




                                                                                                                                          Page


           Defendants Controlled the Company and Its Public Messaging .......................................48

           Insiders Sold Camping World Stock at Inflated Prices .....................................................49

           Defendants Conducted Due Diligence Prior to the Gander Acquisition and
           Closely Monitored the Rollout...........................................................................................51

           Defendants’ Reckless Disregard for Internal Controls and Accurate Financial
           Reporting............................................................................................................................55

           Lemonis’ Admissions Regarding His Disclosure Failures ................................................57

LOSS CAUSATION AND ECONOMIC LOSS ...........................................................................58

PRESUMPTION OF RELIANCE .................................................................................................62

NO SAFE HARBOR .....................................................................................................................64

COUNT I .......................................................................................................................................65

COUNT II ......................................................................................................................................66

NON-FRAUD SECURITIES ACT CLAIMS ...............................................................................69

           Background to the Securities Act Claims ..........................................................................69

           Securities Act Claims Defendants .....................................................................................70

           The May 2017 Registration Statement Was False and Misleading ...................................71

           The October 2017 Registration Statement Was False and Misleading..............................74

           The October 2017 Registration Statement Violated Item 303 ...........................................77

COUNT III .....................................................................................................................................79

COUNT IV.....................................................................................................................................80

COUNT V ......................................................................................................................................81

COUNT VI.....................................................................................................................................82

COUNT VII ...................................................................................................................................84

CLASS ACTION ALLEGATIONS ..............................................................................................85

                                                                     - ii -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 4 of 107 PageID #:601




                                                                                                                                 Page


PRAYER FOR RELIEF ................................................................................................................87

JURY DEMAND ...........................................................................................................................88




                                                                - iii -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 5 of 107 PageID #:602



        Plaintiffs, individually and on behalf of all others similarly situated, allege the following

based upon personal knowledge as to plaintiffs’ own acts and upon information and belief as to all

other matters based on the investigation conducted by and through plaintiffs’ attorneys. This

investigation included, among other things: review and analysis of U.S. Securities and Exchange

Commission (“SEC”) filings by Camping World Holdings, Inc. (“Camping World” or the

“Company”), review and analysis of Company press releases and earnings call transcripts, review

and analysis of information posted on the Company website, review and analysis of analyst reports

and media reports about the Company and the industry, and interviews with former employees of

Camping World. Plaintiffs believe that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                 SUMMARY OF THE ACTION

        1.     This is a federal securities class action on behalf of all purchasers of Camping World

Class A common stock during the period from March 8, 2017 through August 7, 2018, inclusive

(“Class Period”), including those who purchased shares of Camping World Class A common stock

in the Company’s secondary public offerings, which occurred on or around May 26, 2017 (“May

2017 Offering”) and October 27, 2017 (“October 2017 Offering”), and were damaged thereby (the

“Class”), seeking to pursue remedies under§§10(b) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5,

promulgated thereunder, and §§11, 12(a)(2) and 15 of the Securities Act of 1933 (“Securities Act”),

15 U.S.C. §77k, 771(a)(2) and 77o.

        2.     This case arises from an unfortunate – but not uncommon – securities fraud pattern

wherein insiders boast of the great performance of a private company, take the company public to

raise money from investors, and then admit, after the insiders have cashed out massive profits, that

things are not nearly as good as investors were led to believe. Here, Camping World’s stock was
                                                -1-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 6 of 107 PageID #:603



issued at $22 per share, run up to over $40 a share as the insiders made significant stock sales, and

then the truth was revealed, and the stock crashed and currently trades around $15 per share.

        3.      Defendants took Camping World public as a means to cash out a portion of their

massive holdings in Camping World. The Company’s initial public offering (“IPO”) took place in

October 2016, and thereafter defendants made a series of false and misleading statements that

artificially inflated the price of Camping World Class A common stock. Defendants made false and

misleading statements regarding the Company’s financial performance, the effectiveness of internal

controls to ensure accurate financial reporting, and the success and profitability of the integration

and rollout of Gander Mountain stores that the Company had recently acquired out of bankruptcy.

Defendants then profited from the false and misleading statements by selling Camping World stock

at inflated prices.

        4.      Despite the overly rosy statements about Camping World’s performance and the

integration of Gander stores, less than two years after the IPO defendants admitted that the

Company’s publicly filed financial statements contained several errors due to numerous material

weaknesses in its controls over financial reporting and that the rollout of Gander Mountain stores

was, in the Chief Executive Officer’s (“CEO”) own words, a “giant sh** show” that was costing the

Company tens of millions of dollars. When these previously concealed facts were disclosed,

Camping World’s stock crashed and the Company’s investors suffered hundreds of millions of

dollars in losses.

        5.      Camping World specializes in the selling of recreational vehicles (“RVs”) and

services related to RV ownership and maintenance.           In 2006, defendant Marcus Lemonis

(“Lemonis”) became President and CEO of Camping World. Since then, Lemonis, along with

defendant Stephen Adams (“Adams”) and defendant private equity firm Crestview Partners II GP,


                                                -2-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 7 of 107 PageID #:604



L.P. (“Crestview”), collected massive stakes in the Company, becoming its majority and controlling

shareholders.

        6.      Lemonis’, Adams’, and Crestview’s ownership interests in Camping World were

largely illiquid without access to the public markets, so they took the Company public. Although the

IPO brought the Company into the public marketplace, Camping World remained structured as a

functionally private corporation, with Lemonis and the other insiders retaining majority voting and

decision-making power.

        7.      Issuing stock, and raising money from the public, came with obligations. Camping

World now had to publicly issue financial statements, and defendants had to truthfully answer

questions from analysts and investors about the business. Defendant Lemonis admitted his dislike

for the disclosure obligations of being a public company, saying at the end of the Class Period that

he was “used to holding all my cards so I can sucker punch my competitor.” This desire to keep

information private led defendants to fraudulently conceal material negative information from the

investing public.

        8.      The Class Period starts on March 8, 2017, when defendants issued Camping World’s

financial statements for the year and quarter ended December 31, 2016. Unbeknownst to the

Company’s public investors, the financial statements concealed that the Company suffered numerous

material weaknesses in its internal controls, reported basic earnings per share (“EPS”) that were

inflated by over 37%, and reported net income that was inflated by nearly 20%. Defendants

continued to conceal this information during the Class Period by claiming the Company’s internal

controls were effective and repeating the overstated 2016 financial results.

        9.      In addition, in May 2017, defendants announced that Camping World was expanding

its business into outdoor retail sales. Specifically, defendants announced that the Company was the

winning bidder to acquire the rights to Gander Mountain stores out of bankruptcy, which would be
                                               -3-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 8 of 107 PageID #:605



rebranded as Gander Outdoors (“Gander”). To justify purchasing a chain of stores that had gone

bankrupt, defendants claimed they would only “open stores that have a historical level of

profitability” and that the acquisition would not hurt, but would maintain, profit margins.

Defendants repeatedly touted the integration and rollout of stores, claiming that “early trends in

these stores have been very promising,” and that Camping World’s systems allowed them to “stock

the right products at the necessary locations, all at the right time and in the correct quantity.” In

truth, defendants concealed material, negative facts from investors regarding the increased costs and

technological incompatibility of integrating high volume, lower-value Gander items into Camping

World’s inventory and distribution systems designed for its lower-volume, high-value RV business.

These failures caused significant cost increases, including increased labor costs, delayed inventory

stocking, distribution of less-desirable products, and related matters that delayed store openings and

negatively impacted profit margins. In fact, several Gander stores were closed just months after re-

opening due to these concealed integration failures and the selection of poor-performing stores.

        10.    Despite the dysfunction occurring behind the scenes, throughout the Class Period,

defendants made overly rosy statements that concealed the increased costs and failures with the

Gander stores’ integration and rollout. Moreover, defendants took advantage of Camping World’s

artificially inflated share price by conducting secondary stock offerings in May 2017, with an

offering price that had climbed to $27.75 per share, and again in October 2017, with an offering

price that had climbed to $40.50 per share. Unlike the IPO, these secondary offerings were not

designed to raise capital for the Company, but primarily to cash out the insiders by selling their

stock. Crestview, for example, sold more than 13 million shares of Camping World Class A stock in

the secondary offerings for more than $450 million in gross proceeds. The Company’s CEO, Chief

Financial Officer (“CFO”), Chief Operating Officer (“COO”), and President likewise all cashed out


                                                -4-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 9 of 107 PageID #:606



shares of Camping World stock during the Class Period at inflated prices, collecting more than $70

million in gross proceeds.

        11.    Then, toward the end of the Class Period, in a series of corrective disclosures,

Camping World shocked investors by revealing, inter alia, that: (i) there were several material

weaknesses in the Company’s controls over financial reporting, resulting in an overstatement of the

Company’s financials; and (ii) the Company’s integration and rollout of Gander stores was a “giant

sh** show” with substantially higher costs that were negatively impacting the Company’s profit

margins by tens of millions of dollars.       The Gander store failures were the result of the

incompatibility of the inventory and distribution systems Camping World used for its existing low-

volume RV business and the newly acquired high-volume, lower-value Gander retail inventory.

Those severe operational issues, which defendants knew or recklessly disregarded in conducting due

diligence prior to the Gander acquisition, led to delayed store openings and stores being rushed open

with less desirable inventory.

        12.    Following the corrective disclosures, the Company’s Class A common stock, which

had traded above $47 per share during the Class Period, fell to $19 per share and now tracks around

$15 per share, causing investors to suffer hundreds of millions of dollars in losses. The dramatic

decline in Camping World’s stock price stands in stark contrast to the positive performance of the

overall stock market during this period.

                                 JURISDICTION AND VENUE

        13.    The claims asserted herein arise under and pursuant to §§11, 12(a)(2), and 15 of the

Securities Act, 15 U.S.C. §§77k, 77l(a)(2), and 77o, §§10(b) and 20(a) of the Exchange Act, 15

U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5, promulgated thereunder.




                                                -5-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 10 of 107 PageID #:607



        14.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§1331 and 1337, §22 of the Securities Act, 15 U.S.C. §77v, and §27 of the Exchange Act, 15

U.S.C. §78aa.

        15.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)-(c), §22 of the

Securities Act, 15 U.S.C. §77v, and §27 of the Exchange Act, 15 U.S.C. §77aa. Many of the acts

charged herein, including the dissemination of materially false and misleading information, occurred

in substantial part in this District, and the Company’s corporate headquarters are located in this

District.

        16.     In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

        17.     Plaintiffs assert securities fraud claims under the Exchange Act for materially false

and misleading statements made during the Class Period against Camping World and certain of its

officers, directors, and controlling shareholders.

        18.     In addition, starting at ¶193 below, plaintiffs assert non-fraud claims under the

Securities Act for false and misleading statements made in the registration statements and

prospectuses issued in connection with the May 2017 Offering and October 2017 Offering against

Camping World, certain of its officers, directors, and controlling shareholders, and the underwriters

of the offerings.

                                   EXCHANGE ACT CLAIMS

Plaintiffs

        19.     Lead plaintiff Oklahoma Police Pension & Retirement System purchased shares of

Camping World Class A common stock during the Class Period and was damaged thereby, as

detailed in its certification attached hereto and incorporated herein.
                                                 -6-
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 11 of 107 PageID #:608



        20.     Lead plaintiff City of Omaha Police & Fire Retirement System purchased shares of

Camping World Class A common stock during the Class Period and was damaged thereby, as

detailed in its certification attached hereto and incorporated herein.

        21.     Lead plaintiff City of Pontiac General Employees’ Retirement System purchased

shares of Camping World Class A common stock during the Class Period, including in the May

2017 Offering, and was damaged thereby, as detailed in its certification attached hereto and

incorporated herein.

        22.     Named plaintiff Plumbers & Steamfitters Local Union #486 Pension Fund purchased

shares of Camping World Class A common stock during the Class Period, including in the October

2017 Offering, and was damaged thereby, as detailed in its certification attached hereto and

incorporated herein.

Defendants1

        23.     Defendant Camping World is a retailer of RVs and outdoor supplies and accessories

headquartered in Lincolnshire, Illinois. The Company’s Class A common stock trades on the New

York Stock Exchange (“NYSE”) under the ticker symbol “CWH.”

        24.     Defendant Marcus A. Lemonis (“Lemonis”) has served as Chairman of the Board and

CEO of Camping World since the Company’s IPO.

        25.     Defendant Thomas F. Wolfe (“Wolfe”) served as CFO of Camping World from the

Company’s IPO until January 2019.

        26.     Defendant Brent L. Moody (“Moody”) served as COO of Camping World from the

Company’s IPO until October 2018.




1
        Additional defendants against whom Securities Act claims are alleged are listed in ¶¶199-209.

                                                  -7-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 12 of 107 PageID #:609



        27.    Defendant Stephen Adams (“Adams”) has served as a director of Camping World

since the Company’s IPO.

        28.    The defendants referenced above in ¶¶24-27 are collectively referred to herein as the

“Individual Defendants.”

        29.    Defendant Crestview Partners II GP, L.P. (“Crestview”) is a private equity firm

headquartered in New York City, New York. Throughout the Class Period, Crestview and its

affiliates held a substantial ownership stake in the Company and, together with Lemonis, controlled

its actions. Crestview also has several agreements and financial arrangements with the Company,

both directly and through various affiliates.

        30.    Defendant Crestview Advisors, L.L.C. (“Crestview Advisors”) is a registered

investment adviser to private equity funds, including the funds affiliated with Crestview that

invested in Camping World. Brian P. Cassidy, a partner at Crestview Advisors, and Jeffrey A.

Marcus, the Vice Chairman of Crestview Advisors, have served as directors of Camping World since

the Company’s IPO. Defendants Crestview and Crestview Advisors, together with their affiliates,

are collectively referred to herein as the “Crestview Defendants.”

                     EVENTS LEADING UP TO THE CLASS PERIOD

Camping World Prior to the IPO

        31.    Defendant Lemonis rose to the top of Camping World through prior relationships and

involvement in the RV industry. Notably, he has been accused of making misrepresentations in prior

business dealings, as he, among other things, ran and then fled an RV company that was headed

toward a collapse.

        32.    Camping World was founded in 1966, and has grown through a series of acquisitions

since that time. Camping World sells RVs, RV-related services, such as roadside assistance and

protection plans, and RV-related products and accessories. In addition to the Camping World brand,
                                                -8-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 13 of 107 PageID #:610



the Company also owns Good Sam, which cross-sells products and services to RV owners and an

RV membership service through its “Good Sam Club.”

        33.    Camping World had long been financially backed by defendant Adams, a private

equity investor who served as the Chairman of various Camping World predecessors since the

1980s. In or around 2002, Adams sought to acquire a struggling and cashed-strapped RV business,

Holiday RV Superstores (“Holiday RV”), which was run by defendant Lemonis. As Holiday RV

became increasingly insolvent in 2003, Adams loaned it money and acquired shares, becoming the

largest shareholder. Around the same time, Lemonis resigned from Holiday RV and co-founded

FreedomRoads, LLC (“FreedomRoads”) another RV dealership business financially backed by

Adams.

        34.    Within a year, Holiday RV was delisted from the NASDAQ, and Holiday RV sued

Lemonis for breaches of contract and fiduciary duty. Thereafter, Adams acquired all shares of

Holiday RV. Other Holiday RV investors accused Lemonis of making misrepresentations to secure

loans prior to his resignation.

        35.    Lemonis then grew FreedomRoads through the rapid acquisition of RV dealerships.

In 2006, Camping World and FreedomRoads formed a joint venture and Lemonis became the CEO

and President of both companies.

        36.    In 2011, Camping World formally combined with FreedomRoads, creating the largest

RV dealership business and provider of products and services for RVs in North America. Lemonis

remained CEO and President of the combined entity. Lemonis’ desire to keep information secret

was discussed in describing the business combination. The RV Daily Report noted that the

combination was “done in complete secrecy,” and, as a result of the deal, Adams’ investment group

would no longer “publicly release its financial statements – documents that helped the industry

understand the direction the company was headed.” The publication concluded, “[u]ndoubtedly,
                                              -9-
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 14 of 107 PageID #:611



Lemonis has decided that he’s had enough of RV Daily Report releasing information to his

customers and competitors . . . he wants to keep his cards close to his vest.” Greg Gerber, Stephen

Adam Doubles Down on Marcus Lemonis, RV Daily Report, Jan. 20, 2011, at 1.

        37.    Over time, Lemonis acquired a massive stake in Camping World. Likewise, in or

around 2011, the Crestview Defendants made several investments in Camping World, ultimately

securing significant ownership holdings. As of Camping World’s October 2016 IPO, defendant

Lemonis, defendant Adams, and the Crestview Defendants jointly majority owned and controlled the

Company.

        38.    Defendants commenced the IPO to raise money from the public, but they did not want

to give up their control. Through pre-IPO transactions entered into with Camping World and its

subsidiaries, Lemonis, Adams, and the Crestview Defendants entrenched their majority ownership

interests and ability to control the Company after the IPO, even if their exposure to the economic

risks of share ownership substantially declined.

        39.    First, to maintain voting control, defendants instituted a multi-share class structure

with Classes A, B, and C shares. Only Class A shares are publicly traded. Classes B and C shares

provide voting rights, but do not have an economic interest. Through their ownership of Classes A,

B and C shares, Lemonis, Adams, and the Crestview Defendants collectively maintained more than

85% of the voting control over the Company, while outside investors, who hold only Class A shares,

remained subject to a majority of the economic risk.

        40.    Second, Lemonis, Adams, and the Crestview Defendants also have the right to

appoint a majority of Camping World’s nine-member board of directors (“Board”). Pursuant to a

voting agreement, the Crestview Defendants have the right to designate up to four directors,

defendants Lemonis and Adams have the right to designate up to four directors through their indirect

ownership of certain entities, and defendant Lemonis has the right to appoint one director through
                                               - 10 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 15 of 107 PageID #:612



his ownership of the only Class C share. Under the voting agreement, the number of directors these

parties are entitled to designate depends on their ownership of Camping World stock. At all relevant

times, defendants have had the power to designate at least seven members of Camping World’s

Board, and they have maintained majority voting power to approve all of the Company’s directors.

The Camping World IPO

         41.   Camping World’s IPO was conducted on October 6, 2016 and raised $261 million

(less underwriter fees and discounts). Lemonis was appointed Chairman and CEO, Wolfe was

appointed CFO, Moody was appointed COO, and Roger Nuttal was appointed President. As

discussed above, the agreements and structure of the IPO allowed Lemonis and the Crestview

Defendants to reap the benefits of taking Camping World public, but maintain the structure and

control of a privately held company. As one expert commented upon reviewing Camping World’s

IPO documents, “[c]learly [Lemonis] wants to retain the benefits of private ownership but gain

access to public markets. It’s a win-win for him but a lose-lose for anybody on the outside.”

         42.   Moreover, unbeknownst to Camping World’s public investors, the Company lacked

the necessary infrastructure, including internal and disclosure controls, to meet the reporting

requirements of a publicly-traded company. For example, as defendants would later admit, Camping

World:

              had material weaknesses in internal controls, including deficient tax controls,
               inadequate policies and procedures in the FreedomRoads segment, ineffective
               transaction level and management review controls, and insufficient documentation of
               certain accounting policies and procedures; and

              had made several accounting errors, including failing to properly defer portions of
               certain revenue, apply vendor rebates against inventory, allocate intercompany
               revenue, and allocate intercompany markup costs.




                                               - 11 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 16 of 107 PageID #:613



Camping World’s Acquisition of Gander Stores

        43.    Gander Mountain was a big box retailer that did not sell RVs, but sold hunting and

fishing equipment and related items for outdoor enthusiasts. Before filing for bankruptcy, Gander

Mountain had operated 160 retail stores. Like many retail businesses, Gander was being hurt by

online sales. According to Gander Mountain’s bankruptcy filings, it had “encountered substantial

headwinds as sales ha[d] shifted from traditional brick and mortar retailers to online sellers.” In

March 2017, Gander Mountain filed for Chapter 11 bankruptcy and announced that it would close

and liquidate “underperforming or unprofitable” store locations while continuing to operate others

through bankruptcy.

        44.    Camping World’s leadership saw Gander Mountain as a platform through which they

could cross-sell RVs to outdoor enthusiasts. Despite Camping World’s accounting deficiencies

described above, in May 2017, Camping World announced that it was expanding, as it had acquired

assets of Gander Mountain out of bankruptcy. Camping World, upon acquiring Gander Mountain

assets, announced that it would close all stores and liquidate all inventory. Camping World

announced that it would reopen approximately 70 “historically profitable” Gander stores.

        45.    The decision to close all stores and liquidate inventory meant that customers would be

forced to find new suppliers for their outdoor goods and they would have to be won back upon store

re-openings. The longer the delays in re-opening, the more significant the challenge of winning back

the customers. In addition, the decision to liquidate inventory and rebuy inventory using Camping

World’s systems, rather than continuing to operate on Gander Mountain’s inventory systems with

Gander Mountain inventory, meant that Camping World would face increased inventory restocking,

distribution, and personnel hiring challenges.

        46.    Camping World incurred significant expense as a result of problems integrating the

Gander stores into Camping World’s inventory and distribution systems. Integrating Gander’s high-
                                                 - 12 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 17 of 107 PageID #:614



volume, low-cost products into Camping World’s systems on a rapid timeline resulted in mass

dysfunction, causing Camping World to transport and pay busloads of Gander employees and

contractors to manually input thousands of stock keeping units (“SKUs”) that tracked product

inventory and sales into those systems. This created inventory ordering delays and inefficiencies at

Gander’s distribution center.

        47.    The risks associated with using Camping World systems for Gander inventory were

known or recklessly disregarded by defendants who made such decisions after conducting due

diligence into the Gander Mountain acquisition. Given the stark differences between Camping

World’s existing RV dealerships and Gander Mountain’s large retail stores, any reasonable due

diligence by Camping World would include an investigation of the compatibility of Camping

World’s existing inventory management and distribution systems and the inventory and distribution

necessary to open and run Gander Mountain stores.

        48.    Thus, in conducting due diligence on the Gander Mountain acquisition, and based on

their public statements regarding the strategy to close, liquidate inventory, and then re-open stores,

defendants knew or recklessly disregarded the risks of increased costs due to the incompatibility of

Camping World’s inventory and distribution systems with Gander’s business and the need to

completely restart inventory and distribution practices. Yet, defendants concealed not only these

risks during the Class Period, but also that they were coming to fruition.

      DEFENDANTS’ FALSE AND MISLEADING CLASS PERIOD STATEMENTS

        49.    Throughout the Class Period, defendants made false and misleading statements

regarding the true state of the Company’s internal controls, historical accounting results, and the

costs and success of the Gander store integration and rollout. Defendants repeatedly assured

investors that the Company’s internal controls were effective, its accounting complied with generally

accepted accounting principles (“GAAP”), Gander stores were being selected based on historical
                                                - 13 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 18 of 107 PageID #:615



profitability, and the integration and rollout of Gander stores was a success and would not have a

negative impact on financial performance. The Class Period begins on March 8, 2017, when

Camping World announced its fourth quarter and full year 2016 financial results.

False and Misleading Statements Regarding
Internal Controls and Financial Results

        50.      On March 8, 2017, Camping World issued a release announcing its results for the

fourth quarter and year ended December 31, 2016, which was filed with the SEC on Form 8-K (“FY

2016 Release”). The FY 2016 Release contained the following false and misleading statements:

                 (a)     The FY 2016 Release reported: basic earnings per share for the period of

October 6, 2016 to December 31, 2016 of $0.11; diluted earnings per share for the period of

October 6, 2016 to December 31, 2016 of $0.09; fourth quarter 2016 total net income of $13.6

million; and fourth quarter net income attributable to Camping World, and excluding non-

controlling interests, of $2.06 million2 (collectively, “Overstated EPS and Net Income Statements”);

and

                 (b)     The FY 2016 Release stated that the financial results therein “are presented in

accordance with accounting principles generally accepted in the United States (‘GAAP’).”

        51.      On March 13, 2017, Camping World filed with the SEC its annual report on Form 10-

K for the year ended December 31, 2016 (“2016 10-K”). The 2016 10-K was signed personally or

by power of attorney by defendants Lemonis, Wolfe, and Adams and contained the following false

and misleading statements:




2
         The false and misleading statements are addressed herein topically and in chronological order within
each topic. However, the entirety of false and misleading statements must be considered in totality, because
each of them served to reinforce the false and misleading nature of the others, and caused Camping World’s
stock price to be artificially inflated. Emphasis (bold and italics) has been added to highlight the particular
statements alleged to be false and misleading statements in this section.

                                                    - 14 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 19 of 107 PageID #:616



               (a)      The 2016 10-K repeated the Overstated EPS and Net Income Statements set

forth in ¶50 above;

               (b)      The 2016 10-K stated that defendants Lemonis and Wolfe had evaluated the

Company’s disclosure controls and procedures and “concluded that [the Company’s] disclosure

controls and procedures were effective at the reasonable assurance level as of December 31,

2016” (“Disclosure Controls Statement”);

               (c)      The 2016 10-K stated that “[t]here was no change in our internal control

over financial reporting . . . identified in connection with the evaluation of our internal control

performed during the fiscal quarter ended December 31, 2016, that has materially affected, or is

reasonably likely to materially affect, our internal control over financial reporting” (“Internal

Controls Statement”);

               (d)      The 2016 10-K stated that the consolidated financial statements contained

therein were “prepared and presented in accordance with accounting principles generally accepted

in the U.S. (‘GAAP’)” (“Compliance with GAAP Statement”); and

               (e)      The 2016 10-K included signed certifications by defendants Lemonis and

Wolfe attesting that the 2016 10-K did not contain any untrue statements of material fact, or omit to

state a material fact, and vouching for the accuracy of the Company’s financial reports and

effectiveness of its disclosure controls and internal controls. The certifications stated:




                                                - 15 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 20 of 107 PageID #:617




               (f)     In particular, the representations in ¶¶2-3 of the signed Certifications

(regarding the accuracy of the 2016 10-K and the financial results reported therein) and ¶¶4-5 of the

signed Certifications (regarding the design and effectiveness of internal controls and lack of material

weaknesses) of the foregoing certification were false and misleading when made (“Signed

Certification Statements”).




                                                - 16 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 21 of 107 PageID #:618



        52.    On May 4, 2017, Camping World filed with the SEC its quarterly report on Form 10-

Q for the quarter ended March 31, 2017 (“1Q17 10-Q”). The 1Q17 10-Q was signed by defendant

Wolfe and contained the following false and misleading statements:

               (a)    The 1Q17 10-Q contained essentially the same Disclosure Controls

Statement and Internal Controls Statement as in ¶51; and

               (b)    The 1Q17 10-Q included Signed Certification Statements by defendants

Lemonis and Wolfe in substantially the same form as in ¶51.

        53.    On May 26, 2017, Camping World filed with the SEC a prospectus on Form

424(b)(4) in connection with the May 2017 Offering, which was part of a registration statement

signed personally or by power of attorney by defendants Lemonis, Wolfe, and Adams. The

prospectus incorporated by reference the 2016 10-K ,which included the same Overstated EPS and

Net Income Statements as in ¶50; the same Disclosure Controls Statement and Internal Controls

Statement as in ¶51; the same Signed Certification Statements by defendants Lemonis and Wolfe as

in ¶51; and the same Compliance with GAAP Statement as in ¶51.

        54.    On August 10, 2017, Camping World filed with the SEC its quarterly report on Form

10-Q for the quarter ended June 30, 2017 (“2Q17 10-Q”). The 2Q17 10-Q was signed by defendant

Wolfe and contained the following false and misleading statements:

               (a)    The 2Q17 10-Q contained essentially the same Disclosure Controls

Statement and Internal Controls Statement as in ¶51; and

               (b)    The 2Q17 10-Q included Signed Certification Statements by defendants

Lemonis and Wolfe in substantially the same form as in ¶51.

        55.    On October 27, 2017, Camping World filed with the SEC a prospectus on Form

424(b)(4) in connection with the October 2017 Offering, which was part of a registration statement

signed personally or by power of attorney by defendants Lemonis, Wolfe, and Adams. The
                                              - 17 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 22 of 107 PageID #:619



prospectus incorporated by reference the 2016 10-K which included the same Overstated EPS and

Net Income Statements as in ¶50; the same Disclosure Controls Statement and Internal Controls

Statement as in ¶51; the same Signed Certification Statements by defendants Lemonis and Wolfe as

in ¶51; and the same Compliance with GAAP Statement as in ¶51.

        56.    On November 9, 2017, Camping World filed with the SEC its quarterly report on

Form 10-Q for the quarter ended September 30, 2017 ( “3Q17 10-Q”). The 3Q17 10-Q was signed

by defendant Wolfe and contained the following false and misleading statements:

               (a)     The 3Q17 10-Q contained essentially the same Disclosure Controls

Statement and Internal Controls Statement as in ¶51; and

               (b)     The 3Q17 10-Q included Signed Certifications Statements by defendants

Lemonis and Wolfe in substantially the same form as in ¶51.

        57.    The statements set forth in ¶¶50-56 above were materially false and misleading when

made. The true facts, which were then known to or recklessly disregard by defendants, were:

               (a)     As of March 8, 2017, and continuing thereafter, the Company’s internal

controls and disclosure controls were not effective but in fact suffered from several material

weaknesses, including: (i) deficient tax controls; (ii) inadequate accounting policies and procedures

in the FreedomRoads reporting segment; (iii) ineffective transaction-level and management review

controls over the valuation of trade-in unit inventory; and (iv) insufficient documentation of certain

accounting policies and procedures within the retail segment;

               (b)     As of March 8, 2017, and continuing thereafter, the Company’s internal

controls were not effective and the Company suffered material weaknesses that resulted in Camping

World having failed to properly: (i) defer a portion of roadside assistance policies; (ii) apply vendor

rebates against related inventory balances; (iii) allocate intercompany revenue from new and used


                                                - 18 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 23 of 107 PageID #:620



vehicles to consumer services and plans; and (iv) allocate intercompany markup costs applicable to

new and used vehicles;

               (c)     The Company’s historical financial results reported in the 2016 Form 10-K

had not been prepared and reported in accordance with GAAP; and

               (d)     As a result of the numerous errors, misstatements, and material weaknesses

listed in (a)-(c) above, the Company’s financial statements included in the 2016 Form 10-K could

not be relied on and its reported financial results were materially overstated, including: (i) basic EPS

for the period from October 6, 2016 to December 31, 2016 were only $0.08 per share, rather than the

$0.11 represented, an overstatement of more than 37%; (ii) diluted EPS for the period from October

6, 2016 to December 31, 2016 were only $0.07 per share, rather than the $0.09 represented, an

overstatement of more than 28%; (iii) total net income for the three months ending December 31,

2016 was only $11.53 million, rather than the $13.6 million represented, an overstatement of more

than 18%; and (iv) net income attributable to Camping World, and excluding non-controlling

interests, for the three months ending December 31, 2016 was only $1.59 million, rather than the

$2.06 million represented, an overstatement of more than 29%.

False and Misleading Statements Regarding the
Integration of Gander Stores

        58.    On May 1, 2017, Camping World issued a press release announcing that the

Company had been chosen as the winning bidder at a bankruptcy auction for certain assets of Gander

Mountain. Defendants stated their plan was to liquidate the inventory of all stores and maximize

profitability through inventory and store location selection. The May 1, 2017 release contained the

following false and misleading statements:

               (a)     The May 1, 2017 press release quoted defendant Lemonis as claiming that the

deal allowed Camping World to focus on opening only the profitable stores, stating

                                                 - 19 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 24 of 107 PageID #:621



                ‘“The structure of our deal provides much flexibility and will not only allow
        us to refine the inventory selection and select only those stores which are profitable
        or we believe have a clear path to profitability, but will also allow us to immediately
        offer our comprehensive portfolio of services, protection plans, products and
        resources to the existing Gander Mountain and Overton customer base and in stores
        in which we elect to operate.”‘

                (b)    Regarding the inventory liquidation, the May 1, 2017 press release quoted

defendant Lemonis as stating that “‘the liquidation of the existing Gander Mountain inventory will

allow us to start with a clean slate of what we consider the appropriate mix and level of inventory,

including the addition of Camping World . . . offerings where appropriate, and our lease designation

rights will allow us to select only those stores in appropriate locations with appropriate cost

structures.’”

                (c)    The May 1, 2017 press release also quoted defendant Moody discussing the

importance of inventory management and focusing on the stores with an appropriate cost structure,

stating: ‘“Camping World’s plan is to immediately right size the inventory and operate only in

retail locations with occupancy costs that we believe support profitable operations, with an

extreme focus on corporate overhead and expenses, consistent with our other operating

segments.”‘

        59.     On May 8, 2017, Camping World issued another press release providing an update

regarding the Gander acquisition. The release disclosed that Camping World would be opening

seventy Gander stores and reinforced that inventory and store location would be used to maximize

profitability. The May 8, 2017 release contained the following false and misleading statements:

                (a)    The May 8, 2017 release quoted Lemonis as stating that,

        after reviewing the stores in more detail since our successful bid in the bankruptcy
        process, our current goal is operate seventy or more, locations subject to, among
        other things, our ability to negotiate lease terms with landlords on terms acceptable to
        us and approval of the Bankruptcy Court. The current liquidation of the existing
        Gander Mountain inventory will allow us to start with a clean slate of what we

                                                 - 20 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 25 of 107 PageID #:622



        consider the appropriate mix and level of inventory, including the addition of
        Camping World and Overton’s offerings where appropriate.

        60.     On June 30, 2017, Camping World issued another press release providing a further

update regarding the Gander stores. The press release stated that the list of Gander stores to reopen

had been reduced to 57 and provided the list of the first 57 store locations. The June 30, 2017 press

release quoted defendant Lemonis as stating, ‘“we are not willing to open stores which we do not

believe have a clear path to profitability.”‘

        61.     On August 10, 2017, several months into the Gander integration process, Camping

World hosted an earnings conference call to discuss the results for the quarter ended June 30, 2017

(“2Q17”). Defendant Lemonis made the following false and misleading statements during the call:

                (a)      Defendant Lemonis stated that the Company’s “current plan is to open the

initial 15 to 20 Gander stores by the end of 2017,” and added, “[a]s I’ve consistently stated, we will

only open stores that have a historical level of profitability and also have a clear path to

profitability in the future”3; and

                (b)      Regarding Gander store inventory, defendant Lemonis stated that Camping

World would focus on higher margin, experiential-based products, rather than low margin

commodity products, stating that “we will not carry the level of apparel and footwear that we

historically have because we believe that, that is not as experiential. It’s more of a commodity-

based business. And we want to carry the types of products and services that require human

interaction with an expert and/or some level of installation or something you need just in time.




3
         Adding to the context of these statements, which reinforce investors’ understanding that defendants
would only open Gander stores that had been historically profitable and would maintain profit margins,
defendant Lemonis, in describing the Company’s “outdoors” acquisition strategy, stated, “we are still looking
for things that have significant earnings behind them, that have significant principles in terms of EBITDA
margin contribution consistent with our existing business.”

                                                   - 21 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 26 of 107 PageID #:623



That is our defense mechanism against margin compression competing with Amazon-type

retailers.”

        62.     On November 9, 2017, Camping World hosted an earnings conference call to discuss

the results for the quarter ended September 30, 2017 (“3Q17”). During the call, defendant Lemonis

made the following false and misleading statements:

                (a)     With regard to Gander store openings, defendant Lemonis reassured investors

that stores were being selected to maintain profit margins, that he set conservative targets, and that

defendants had a careful and deliberate plan to focus on stores with clear profitability, stating:

        We feel – Brent Moody and I have really been at the forefront of negotiating those
        leases. And as we said from day one, we – the Company will not sign up for any
        leases that we believe don’t give us more than a clear path to profitability;
        profitability, quite frankly, on a four-wall basis that’s consistent with our EBITDA
        margin expectation, like we currently operate at.

                One of the things that we’ve done is we’ve elected to shrink the size of the
        boxes that the Company currently – historically had. When they were boxes that
        were 80,000, 90,000, 100,000, we elected to pass on those [stores] because we
        didn’t – after analysis, did not like the turning of the inventory and the margins
        associated with that and the return on capital. And so, a lot of the stores that we
        elected to take have low rent factors but have slightly smaller footprints: 30,000,
        40,000, 50,000, as opposed to 60,000, 70,000, 80,000. We believe that we’re going
        to be able to generate solid sales, but more importantly, solid profitability out of
        those.

                                           *       *       *

                We could have probably opened the stores a little earlier. But for Brent and
        I and the management team, it was about getting the leases right, getting the
        merchandising right, getting the customer experience right. And what we want to
        do is sell experience. And what we won’t do is do what some other outdoor retailers
        have done, which is just sell on price all the time. We believe we have to start with
        service after the sale as our lead, as opposed to selling solely and singularly on price.
        So we’re very excited about next year.

                I don’t have a specific forecast of where we’ll be in 2018 because the stores
        are going to stagger their opening. We’re going to work to get 15 to 20 – I think it’s
        going to be closer to 15 – in the first-quarter open. We want to open them
        profitability and intelligently, but they are going to layer in over the year.


                                                 - 22 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 27 of 107 PageID #:624



               One of the things that everybody on this call knows is I do not set any
        expectations that I do not think I can absolutely hit. And it is our expectation that
        in 2019 that business will do somewhere north of $300 million of revenue. But more
        importantly, much more importantly, we think the contribution from those 60-some
        stores would be in the 8% EBITDA margin range. That is our focus; it’s
        maximizing the EBITDA margin on the revenue.

               (b)     In discussing the opening of Gander stores, Lemonis stated: “The growth of

our outdoor categories will initially come from the opening of stores: the ones that we thought

were the most profitable in the markets that could give us the best yield on our database.”

        63.    The statements set forth in ¶¶58-62 above were materially false and misleading when

made. The true facts, which were then known to or recklessly disregard by defendants, were:

               (a)     Contrary to Lemonis’ statements that they were focused on maintaining

margins through inventory and store location selection, the Gander store pre-opening costs,

inventory disruptions, and delays were and would continue to cost millions of dollars that would

negatively impact margins;

               (b)     Delays in Gander store openings were expected to negatively impact the

profitability of Gander stores, as it would become more and more difficult to win back customers

who were in the process of finding alternative suppliers due to store opening delays;

               (c)     Contrary to Lemonis’ statements that they were passing on store openings and

delaying store openings to ensure profitability, store openings were delayed due to integration

failures that, for example, required manual entry of thousands of SKUs;

               (d)     Contrary to Moody’s statements that they would “right size” the inventory and

have an “extreme focus” on expenses, the implementation of a new operating system and the

decision to liquidate all Gander inventory delayed the opening of stores, as the Company needed to

acquire sufficient inventory to stock the stores, and the difficulty of stocking inventory was

compounded by the fact that Camping World utilized its own distribution practices and technology

                                               - 23 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 28 of 107 PageID #:625



for inventory management (e.g., SKUs), which were geared toward large, single items, like RVs and

not toward Gander’s high volume, smaller products, all of which was increasing the costs of opening

the Gander stores;

               (e)     The Company did not “only open [Gander] stores that had a historical level of

profitability” or “the most profitable” Gander stores, but rather was planning to rush to open Gander

stores that historically were not among the highly profitable and high-performing stores prior to

Gander’s bankruptcy, and, in some cases, were among the historically worst-performing stores that

had and would continue to negatively impact margins;

               (f)     Contrary to Lemonis’ statement that he did not set expectations that he did not

think he could absolutely hit, Lemonis was concealing the material negative events that occurred

during the integration of Gander inventory into Camping World’s systems due to inventory,

distribution, and technological incompatibility, which required the manual entry of SKUs, the loss of

SKUs during the process of uploading into the inventory system, SKUs becoming uncoupled from

the products they were supposed to identify, an understaffed distribution center, difficulties in

receiving inventory at the distribution center, lost inventory, and inventory backlogs, resulting in

delayed inventory orders, delayed opening of stores, loss of price concessions, and increased pre-

opening store costs; and

               (g)     As a result of the inventory management failures and defendants’ desire to

avoid further postponement of store openings, and contrary to what they told the market, the

Company selected poorer performing stores and could not focus on stocking stores with higher profit

margin “experiential” inventory, but rather, needed to fill the stores with commodity products or

products (regardless of profitability) based on availability which negatively impacted margins.




                                               - 24 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 29 of 107 PageID #:626



           64.    On January 4, 2018, Camping World issued a press release providing a list of 69

Gander stores it planned to open in 2018. The press release reiterated that defendant “‘Lemonis

previously stated his intention of operating stores with a clear path to profitability.’”

           65.    On February 27, 2018, the Company issued a press release announcing its results for

the fourth quarter and year ended December 31, 2017, which was filed with the SEC on Form 8-K

(“FY 2017 Release”). The FY 2017 Release stated that ‘“[w]e began opening our first Gander

Outdoors stores in December 2017 and are pleased with the early trends, including Good Sam

Club conversion rates at these stores.”‘

           66.    On the same day, Camping World hosted an earnings conference call to discuss the

results for the full year and quarter ended December 31, 2017. During the call defendant Lemonis

made the following false and misleading statements:

                  (a)     Defendant Lemonis stated:

                  We opened our first Gander Outdoors store in December and currently
           have 11 stores up and running. Early trends in these stores have been very
           promising and we’re seeing healthy early conversion rates of Gander customers to
           our Good Sam Club and our Good Sam credit card. Our plan is to open nearly 72
           Gander Outdoor stores by mid-June.

                  As I’ve said many times, we’re being very calculated and disciplined in how
           we open stores and how we manage this business. We are only interested in
           operating stores that we believe have a clear path to profitability. We’ve
           aggressively negotiated rents, diversified the mix of merchandise, added a service
           department and layered out – on a number of new benefits and savings to our Good
           Sam Club for the Gander Outdoors and Overton’s customers.

                  (b)     Lemonis provided the Company’s financial guidance for 2018, noting the pre-

opening expenses for Gander and confirming they would not negatively impact profit margins,

stating:

                  Our initial outlook for 2018 calls for revenue in the $4.8 billion to $5 billion
           range and an adjusted EBITDA in the range of $431 million to $441 million. These
           estimates include approximately $400 million in revenue for the outdoor and active


                                                   - 25 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 30 of 107 PageID #:627



        sports business and $30 million in preopening expenses for the Gander Outdoors
        stores.

                We do not anticipate that Gander Outdoors stores will have much impact on
        the company’s adjusted EBITDA in 2018. With the Gander Outdoors stores
        opening in the first half of the year and their peak selling season being the third and
        fourth quarters, we would expect the Gander Outdoors stores to be a drag on the
        adjusted EBITDA in the first half of the year and accretive in the second half of
        the year.

               (c)     In response to a follow-up question about the Gander pre-opening expenses,

Lemonis stated:

                The most important thing for us in this Gander Outdoors opening process
        was to get it right the first time and so many retailers are in such a hurry to open
        stuff that they end up signing up for leases that they shouldn’t, taking on products
        that they shouldn’t, opening at the wrong time, hiring staff that they shouldn’t.
        And what I told the team was that we only have one shot to do this. And by getting
        the supply chain right and picking the right vendors and picking the right locations
        and really rolling this out as a nontraditional retail model with a heavy service
        component and a heavy Good Sam component.

        67.    On March 13, 2018, Camping World belatedly filed with the SEC its annual report on

Form 10-K for the year ended December 31, 2017 (“2017 10-K”). The 2017 10-K was signed by

defendants Lemonis, Wolfe, and Adams and contained the following false and misleading

statements:

               (a)     Regarding the Gander stores distribution center, the 2017 10-K stated:

        We distribute our Gander Outdoors, Overton’s and other Outdoor and Active Sports
        Retail merchandise from three leased and one owned distribution centers in
        Greenville, South Carolina, Lebanon, Indiana, St. Paul, Minnesota and Skokie,
        Illinois, which are 496,443, 707,952, 200,348 and 6,000 square feet, respectively.

                Our distribution centers have scalable systems and processes that we believe
        can accommodate continued new store growth. We use an Oracle enterprise system
        to procure inventory, manage online customer and retail demand and fulfill orders
        through the warehouse management module. Additionally, we have customized an
        order packing and shipping software package to handle the specific requirements of
        the e-commerce and retail business. We have the capability to both case pick and
        item pick, which is designed to ensure our retail locations have sufficient
        quantities of product while also allowing us to maintain in inventory slow moving


                                                - 26 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 31 of 107 PageID #:628



        but necessary items. This balance allows us to stock the right products at the
        necessary locations, all at the right time and in the correct quantity.

                (b)     The 2017 10-K stated that the Company “plan[ed] to operate a total of 74

Gander Outdoors stores by May 2018,” and that the Company “expect[s] to incur approximately

$30.0 million in incremental pre-opening expenses in 2018 related to these store openings.”

        68.     On May 8, 2018, the Company hosted an earnings conference call to discuss the

results of the quarter ended March 31, 2018 (“1Q18”). Defendants made partial disclosures about

the true state of the Gander acquisition and rollout (see ¶¶79-80), but defendant Lemonis made the

following false and misleading statements:

                (a)     Lemonis reiterated the Company’s 2018 EBITDA guidance, which reflected a

lack of any negative impact on margins from the opening of the Gander stores, stating: “Our [2018]

outlook is for revenue in the $4.8 billion to $5 billion range and adjusted EBITDA in the $431 to

$441 million . . . range. These estimates include approximately $400 million of revenue for the

outdoor and active sports businesses and $34 million of preopening expenses for Gander.”; and

                (b)     When asked about the Company’s guidance, Lemonis answered in part:

        The Gander Outdoors process, I intentionally slowed down because I really felt that
        both the customers and the shareholders wanted to see us execute that strategy for
        the long term. And so they have not gotten opened as quickly as we wanted them to.
        And we have not taken the circus approach to opening them by just setting off
        fireworks and spending a ton of money grand opening them. We’ve soft opened
        them. In some of the markets, they’ve opened up like a blaze of glory. In other
        markets, they’ve been a little slower. . . . But if we believe that there is going to be
        any adjustment to that second quarter, we promise that we will communicate that.
        We’re still feeling very confident about our full year. We just don’t know if any of
        that’s going to shift around a little bit, and we’ll have some visibility into it over the
        next, call it, 2, 3 weeks. But we feel confident with our annual number.

        69.     The statements set forth in ¶¶64-68 above were materially false and misleading when

made. The true facts, which were then known to or recklessly disregard by defendants, were:




                                                  - 27 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 32 of 107 PageID #:629



               (a)     Defendant Lemonis did not “intentionally” slow down the opening of Gander

stores, but rather delays in opening Gander stores were caused by material negative events that

occurred during the integration of Gander inventory into Camping World’s systems due to inventory,

distribution, and technological incompatibility, which required the manual entry of SKUs, the loss of

SKUs during the process of uploading into the inventory system, and SKUs becoming uncoupled

from the products they were supposed to identify;

               (b)     Camping World distribution centers did not have scalable systems to

“accommodate continued new store growth,” but were understaffed and had difficulties with

receiving inventory, lost inventory, and inventory backlogs, resulting in delayed inventory orders,

delayed opening of stores, loss of price concessions, and increased pre-opening store costs;

               (c)     Delays in Gander store openings would materially impact the profitability of

Gander stores, as it would become more and more difficult to win back customers who were in the

process of finding alternative suppliers for the products they desired;

               (d)     The Company was not “calculated” or “disciplined” with the opening process

and did not only open stores with a “a clear path to profitability,” but as a result of delays from the

failed integration and rollout was rushing to open Gander stores that historically were not among the

high-performing stores prior to Gander’s bankruptcy, and, in some cases, were among the

historically worst-performing stores;

               (e)     The decision to liquidate all Gander inventory delayed the opening of stores,

as the Company needed to acquire sufficient inventory to stock the stores and the difficulty of

stocking inventory was compounded by the fact that Camping World utilized its distribution

practices and technology for inventory management (e.g., SKUs), which were geared toward large,

single items, like RVs and not toward Gander’s high volume, smaller products, all of which was

increasing the costs of opening the Gander stores;
                                                - 28 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 33 of 107 PageID #:630



               (f)     As a result of the inventory management failures and defendants’ desire to

avoid further postponement of store openings, and contrary to what they told the market, the

Company could not focus on stocking stores with “the right products . . . at the right time and in the

correct quantity” or with the right “mix of merchandise,” but rather needed to fill the stores with

commodity products or products (regardless of profitability) based on availability, which negatively

impacted margins;

               (g)     Despite the overly rosy and optimistic statements regarding Gander

integration and rollout, defendants in truth were rushing to open underperforming Gander stores to

cover up delays from the integration and rollout failures and the substantially higher than expected

pre-opening costs, and were filling stores with less desirable inventory, as described in

subparagraphs (a)-(f) above, each of which negatively impacted the Company’s profit margins;

               (h)     As a result of the integration and rollout failures, Camping World was not on

track to “operate a total of 74 Gander . . . stores by May 2018” and, in fact, Camping World

operated no more than 42 stores by May 2018; and

               (i)     As a result of subparagraphs (a)-(h) above, defendants had no reasonable basis

to believe and, in fact, did not believe, that Camping World could achieve 2018 adjusted EBITDA of

$431 million to $441 million, pre-opening expenses for Gander stores would only be $30 or $34

million, or that Gander stores would not adversely impact 2018 adjusted EBIDTA.

                DEFENDANTS’ FAILURE TO DISCLOSE INFORMATION
                 REQUIRED UNDER ITEM 303 OF REGULATION S-K

        70.    SEC Regulation S-K required that Camping World’s annual reports on Form 10-K

and quarterly reports on Form 10-Q contain “Management’s Discussion and Analysis of Financial

Condition and Results of Operations” (“MD&A”). According to the SEC, “MD&A is intended to

give investors an opportunity to look at the [Company] through the eyes of management by

                                                - 29 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 34 of 107 PageID #:631



providing a historical and prospective analysis of the registrant’s financial condition and results of

operations, with a particular emphasis on the [Company’s] prospects for the future.”

        71.    Item 303 of SEC Regulation S-K, 17 C.F.R. §229.30 (“Item 303”), specifically

required Camping World’s Form 10-Ks and Form 10-Qs to describe “any known trends or

uncertainties that have had or that [the Company] reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing operations.” 17 C.F.R.

§229.303(a)(3)(ii). It also required Camping World’s Form 10-Ks and Form 10-Qs to disclose

events that would “cause a material change in the relationship between costs and revenues” and “any

unusual or infrequent events or transactions or any significant economic changes that materially

affected the amount of reported income from continuing operations and, in each case, indicate the

extent to which income was so affected.” 17 C.F.R. §229.303(a)(3)(i), (ii).

        72.    In violation of Item 303, the 3Q17 10-Q, 2017 10-K, and quarterly report on Form

10-Q for the period ended March 31, 2018 (“1Q18 10-Q”) , which was filed with the SEC on May 8,

2018 and signed by defendant Wolfe, failed to disclose material trends, events and uncertainties

known to management that were reasonably expected to have a material adverse effect on the

Company’s resources and results of operations, including:

               (a)     The Company had decided to rush to open Gander stores that historically were

not among the highly profitable and high-performing stores prior to Gander’s bankruptcy, and, in

some cases, were among the historically worst-performing Gander stores;

               (b)     The Company’s decision to liquidate all Gander inventory delayed the

opening of stores, as the Company needed to acquire sufficient inventory to stock the stores and the

difficulty of stocking inventory was compounded by the fact that Camping World utilized its

existing distribution practices and technology for inventory management (e.g., SKUs), which were


                                                - 30 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 35 of 107 PageID #:632



geared toward large, single items, like RVs and not toward Gander’s high volume, smaller products,

all of which was increasing the costs of opening the Gander stores;

               (c)     Camping World was facing material negative events that occurred during the

integration of Gander inventory into Camping World’s systems due to inventory, distribution, and

technological incompatibility, which required the manual entry of SKUs, the loss of SKUs during

the process of uploading into the inventory system, SKUs becoming uncoupled from the products

they were supposed to identify, an understaffed distribution center, difficulties in receiving inventory

at the distribution center, lost inventory, and inventory backlogs, resulting in delayed inventory

orders, delayed opening of stores, loss of price concessions, and increased pre-opening store costs;

               (d)     As a result of the integration and rollout failures, and defendants’ desire to

avoid further postponement of store openings, the Company was filling Gander stores with less

desirable inventory such as commodity products or out-of-season products (regardless of

profitability) based on availability, which negatively impacted margins; and

               (e)     The events described in subparagraphs (a)-(d) above, each negatively

impacted the Company’s profit margins and results of operations.

                                     SUBSEQUENT EVENTS

        73.    Starting in late February 2018, the truth about Camping World’s material weaknesses

in internal controls and the Company’s serious integration and rollout failures with the Gander stores

began to leak out over the course of a series of disclosures, causing massive declines in the price of

Camping World Class A common stock.

Defendants Admit Material Weaknesses in
Internal Controls and Misstated Earnings

        74.    On February 27, 2018, Camping World admitted it had identified material

weaknesses in its internal controls and needed to restate its prior financials. On that day, Camping


                                                 - 31 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 36 of 107 PageID #:633



World issued the FY 2017 Release, announcing its financial results for the fourth quarter and full

year 2017. The FY 2017 Release disclosed that the Company would need to revise prior reporting

periods due to various accounting errors, including: (i) the lack of deferral of a portion of roadside

assistance policies sold with the sale of vehicles; (ii) the application of a portion of certain vendor

rebates against the related inventory balances; (iii) the elimination of the intercompany allocation of

certain revenue from new and used vehicles to consumer services and plans; and (iv) the allocation

of the intercompany markup between costs applicable to new and used vehicles.

        75.    The FY 2017 Release disclosed that the cumulative impact of these misstatements

required the Company to (i) restate and reduce its 2016 basic EPS from $0.11 per share to $0.08 per

share, as the prior reported basic EPS had been overstated by more than 37%; (ii) restate and reduce

its 2016 diluted EPS from $0.09 per share to $0.07 per share, as the prior reported diluted EPS had

been overstated by more than 28%; (iii) restate and reduce its fourth quarter 2016 total net income

from $13.6 million to $11.53 million, as the prior reported net income had been overstated by more

than 18%; and (iv) restate and reduce its fourth quarter 2016 net income attributable to Camping

World, excluding non-controlling interests, from $2.06 million to $1.59 million, as the prior reported

net income attributable to Camping World, excluding non-controlling interests, had been overstated

by more than 29%. The FY 2017 Release further disclosed that the Company was continuing to

assess the “potential impact of the recently identified material weaknesses in [Camping World’s]

internal control over financial reporting.”

        76.    Pursuant to 17 C.F.R. §249.310(a), Camping World was required to file the 2017 10-

K on March 1, 2018, but Camping World failed to file by the close of trading on March 1, 2018.

After the market closed, Camping World filed a Notification of Late Filing on Form 12b-25 with the

SEC, stating that Camping World would be unable to timely file the 2017 10-K due to “material

weaknesses in its internal control over financial reporting relating to the insufficient documentation
                                                - 32 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 37 of 107 PageID #:634



of certain accounting policies and procedures within the Company’s retail segment, and ineffective

transactional level and management review controls over the valuation of used trade-in inventory,”

which “required the Company to perform additional procedures and analyses in connection with the

Company’s annual financial statement close process and preparation of the Form 10-K.”

        77.    On this news of Camping World’s material weaknesses in its internal controls,

overstated financial results, and accounting errors, the price of Camping World stock declined

substantially. The magnitude and impact of the material weaknesses in internal controls appeared to

be leaked into the market over several days as reflected in unusual trading volume and price declines

in the absence of other Company-specific disclosures. In total, from the close of trading on February

26, 2018 through the close of trading on March 5, 2018, the price of Camping World Class A

common stock dropped $5.80 per share, or approximately 13.5%, on abnormally high trading

volume.

        78.    Thereafter, on March 13, 2018, Camping World belatedly filed its 2017 10-K. In the

2017 10-K, Camping World confirmed that its “previously issued consolidated financial statements

as of and for the year ended December 31 2016, and as of and for the three months ended March 31,

2017, three and six months ended June 30, 2017 and three and nine months ended September 30,

2017 . . . should no longer be relied upon.” Camping World confirmed in a Form 8-K that its

disclosure controls and procedures were not effective as of December 31, 2016, March 31, 2017,

June 30, 2017, September 30, 2017 and December 31, 2017, and that its internal controls over

financial reporting were not effective as of December 31, 2017.

Defendants Admit the Failures in the Gander
Integration and Rollout

        79.    Between the March disclosures set forth above and May 8, 2018, Camping World’s

stock price dropped from approximately $37 to $27 per share. On May 8, 2018, Camping World

                                               - 33 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 38 of 107 PageID #:635



reported disappointing financial results for 1Q18. During the quarter, Camping World’s adjusted

EBITDA margin had decreased from 8.2% in the first quarter of 2017 to 6.8% for the first quarter of

2018. During the conference call to discuss the quarterly results, defendant Wolfe stated that

“adjusted EBITDA for the outdoor stores for the first quarter was about $8.9 million loss.” Lemonis

admitted to opening fewer stores and began to admit the integration problems that caused the

delayed Gander store openings and increased costs, stating:

                 We’ve opened up 42 new Gander locations, which admittedly have opened a
        little later than I anticipated. Given the number of stores we’re opening in a
        relatively short period of time and the fact that we are completely rebuilding the
        business, the inventory and the staff from scratch, there are challenges on several
        fronts, including our IT infrastructure, inventory management and distribution
        systems.

        80.    Later in the call, in response to analyst questions, defendant Lemonis was more blunt

in his assessment, revealing that the behind-the-scenes integration of Gander stores was a “giant

sh** show,” and revealing the massive inventory, distribution, and technological issues being

confronted, and increased labor costs in manually addressing the issues, stating:

        [W]hen I visited the distribution center in Lebanon, I probably have never
        experienced anything like it. When you take 600,000 square feet of an empty
        distribution center and you try to add hundreds of thousands of new SKUs and
        hundreds – and thousands of new vendors and you literally move all that product in
        on a brand-new operating system that you’ve never used before and then you have to
        move all that product out, it was kind of a giant shit show. And we had – luckily, we
        had store staff from around the country get on school buses in Greyhounds and drive
        to the distribution center and stay in hotels and RVs and work 14, 15 hours trying to
        get the product out for their store. I mean, what an unbelievable team effort. But
        nobody wants to hear that. What they want to know is that it was a perfect process.
        And it wasn’t.

        81.    On this news, the price of Camping World Class A stock fell $4.60 per share, or 17%,

on abnormally high trading volume to close at $23.02 per share on May 8, 2018.

        82.    In addition, several analysts slashed their price targets. For example, in a May 8,

2018 report, analysts from BMO Capital Markets cut their price target by around 30%, citing the


                                               - 34 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 39 of 107 PageID #:636



disclosures from “a very poorly executed earnings conference call” that could “have a detrimental

effect on investors’ view of the company and leadership team.” The analysts noted that “the delays

and higher-than expected costs of getting Gander up and running is becoming harder for investors to

overlook,” and noted that Gander stores “contributed an $8.9 million adjusted EBITDA loss in the

quarter.”

        83.    On August 7, 2018, Camping World reported more disappointing financial results for

the second quarter of 2018 (“2Q18”) and lowered financial guidance for the remainder of 2018. The

Company revealed that it had achieved adjusted EBITDA of only $140.2 million for the quarter, 9%

below its low-end guidance of $154 million, and that its adjusted EBITDA margin had again

declined on a year-over-year basis from 11.1% in 2Q17 to 9.7% in 2Q18.

        84.    Moreover, on a conference call to discuss the 2Q18 results, defendant Lemonis

revealed that Camping World was only on track to achieve 2018 adjusted EBITDA of $370 million

to $380 million, a decline of 14% from prior guidance of $431 to $441 million. Lemonis and the

Company revealed that the cause of the adjusted EBITDA miss and guidance reduction were related

to the increased Gander costs, which were negatively impacting margins.

        85.    More specifically, Camping World disclosed “$15.4 million of preopening expenses

related to [the] Gander Outdoors” store opening, which, combined with the 1Q18 pre-opening costs

of $19.7 million, revealed that in just the first six months of 2018, the Company had already

exceeded its full year pre-opening costs guidance of $30 million. An analyst commented to Lemonis

that “it looks like Gander will be on the order of a $60 million EBITDA loss this year,” to which

Lemonis admitted, “Yes, sir.”

        86.    On this news, the price of Camping World Class A stock fell $3.17 per share, or 14%,

on abnormally high trading volume to close at $19.04 per share on August 8, 2018, and several

analysts again slashed their price targets. For example, analysts from Wells Fargo Securities cut
                                              - 35 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 40 of 107 PageID #:637



their Camping World price target and noted that “investors are incrementally concerned over

accelerated up-front 2018 Gander costs.”

         87.   In total, from February 26, 2018 – when Camping World Class A common stock

closed at $43.03 per share to August 8, 2018 – when Camping World Class A common stock closed

at $19.04 per share, Camping World Class A common stock declined by $23.99 per share, or 56%.

The price of Camping World Class A common stock has continued to decline to around $15 per

share.

               FORMER EMPLOYEE ACCOUNTS REGARDING GANDER

         88.   Several former Camping World employees, who worked for Gander after Camping

World purchased the stores out of bankruptcy, provided information that gives further context for the

allegations herein.

Selecting Poor Performing Gander Stores for Reopening

         89.   Gander former employee 1 (“FE1”) was a manager in the merchandising department

who worked at Gander before and after the acquisition by Camping World. FE1 worked in Gander’s

corporate office and was responsible for merchandise planning.

         90.   According to FE1, in or around May 2017, after the Gander acquisition was publicly

announced, he/she participated in conference calls with Lemonis and Gander’s Marketing Director to

discuss which Gander stores would be re-opened. FE1 said that Lemonis named a number of stores

for which he was negotiating leases. Among the stores Lemonis named were those located in

Paducah, Kentucky, and Florence, Alabama. FE1 was informed by Gander’s VP of Operations that

the VP of Operations had told Lemonis that these stores and other stores he listed were poor-




                                               - 36 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 41 of 107 PageID #:638



performing Gander Mountain stores and that they should not be re-opened.4 However, Lemonis

chose to re-open both stores and both Gander stores have since been closed. The Paducah, Kentucky

store was opened in February 2018 and closed in December 2018, and the Florence, Alabama store

was opened in May 2018 and then quickly closed in September 2018, just months after it re-opened.

        91.     Gander former employee 2 (“FE2”) was a Senior Inventory Manager who worked for

Gander from June 2017 to June 2018 overseeing inventory for all of the Gander brick-and-mortar

stores and had previously worked at Gander Mountain for nearly a year before its bankruptcy.

According to FE2, in June and July 2017 management for Gander held budgeting meetings to

discuss the re-opening of the Gander stores. These meetings were attended by the VP of

Merchandising, the VP of Operations, the VP of Inventory and Logistics (hereafter the “VPs”),

defendant Wolfe, and the President of Camping World, Roger Nuttall. During these budgeting

meetings, the attendees discussed and were made aware that the closure of all the Gander Mountain

stores made it difficult to recapture Gander customers who would shop elsewhere during the store

closures and that the liquidation of all of Gander Mountain’s inventory made stocking the new

Gander stores with entirely new inventory time consuming and costly.

        92.     According to FE2, in June 2017 he/she received a list of Gander stores Lemonis

planned to open that was circulated internally and used to complete budget and revenue forecasting.

This initial list of 70 Gander stores contained locations that had historically performed poorly as

Gander Mountain stores.

        93.     Beginning in July 2017, FE2 would receive emails updating the list of Gander stores

Lemonis planned to open and the order in which Lemonis planned to open those stores. In early July


4
          On June 30, 2017, Camping World issued a release listing stores it was planning on opening, which
included the Paducah, Kentucky store, and, on January 4, 2018, Camping World issued another release listing
stores it was planning on opening, which included the Florence, Alabama store.

                                                  - 37 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 42 of 107 PageID #:639



2017, FE2 and others raised concerns to the VP of Merchandizing when he/she saw high-performing

stores taken off the list and low-performing stores being added. For example, in July 2017, when

one of Gander Mountain’s highest-performing stores, the Palm Beach store, was taken off the list of

stores Lemonis planned to open, FE2 told the VP of Merchandising that the Palm Beach store was

one of Gander Mountain’s highest-performing stores and expressed worry that Gander was no longer

planning to open this store. The VP of Merchandising told FE2 that Lemonis said the reason Gander

was not opening the store in Palm Beach, Florida was because the city of Palm Beach would not

allow Gander to sell RVs.5 Gander ultimately did not re-open the Palm Beach store.

        94.     According to FE2, from July 2017 to November 2017, he/she continued to raise

concerns to the VPs about re-opening some of the lowest-performing Gander Mountain stores.

When FE2 raised concerns to the VPs about opening certain low-performing stores he/she was told

that Lemonis said it was “all about the leases.”

        95.     FE2’s account regarding Camping World reopening underperforming and less

profitable stores is similar to the fact that Camping World opened certain of the stores Gander

Mountain itself had identified as “underperforming or unprofitable” in connection with the

bankruptcy proceedings.6




5
      Lemonis’ statement to the VP of Merchandising is corroborated by a May 12, 2017 tweet from
Lemonis where, in response to a question about the “palm beach gardens” Gander location re-opening,
Lemonis tweeted, “[t]he city said go away. No rvs will be sold here.”
6
        For example, a Gander Mountain bankruptcy filing identified stores in Augusta, Georgia, Greenfield,
Indiana, and Eau Claire, Wisconsin as “underperforming or unprofitable.” See In re: Gander Mountain
Company, Case No. 17-30673 (Bankr. D. Minn. March 10, 2017) at ECF No. 32. These stores were opened
as Gander stores.

                                                  - 38 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 43 of 107 PageID #:640



Technology Incompatibility and Inventory
Disruptions7

        96.     According to FE2, in August 2017, employees for Gander began the process of

entering the inventory of the high-volume retail Gander stores into the Camping World inventory

system. In order to integrate the Gander products with the Camping World inventory system,

Gander employees needed to enter into the system approximately 100,000 SKUs, the unique

identifiers or codes for each product that captures its description, material, size, color, packaging,

and warranty terms. According to FE2, SKUs are used by Gander to track inventory, order products,

and invoice vendors.

        97.     FE2 reported that inventory directors targeted early September 2017 for entering the

majority of the SKUs needed to order and track inventory for the Gander stores into the Camping

World inventory system. According to FE2, the majority of the SKUs had to be entered before

buyers could purchase inventory and inventory could be shipped to the distribution center and

delivered to the Gander stores for their re-opening.

        98.     Gander former employee 3 (“FE3”) was a Director for Gander from July 2017 to

October 2018. FE3 developed merchandising and inventory strategy and supervised the purchasing

of inventory for the new Gander stores. FE3 reported to Gander’s VP of Merchandising. According

to FE3, in August 2017, he/she and others at Gander who were dealing with inventory and

merchandising were trained on using the Camping World inventory system. FE3 said that he/she

and others at Gander who were using the Camping World inventory system realized that the

inventory system was not adequate for Gander’s high-volume retail needs. Specifically, the

Camping World inventory system required SKUs to be entered manually and did not have the
7
         On May 8, 2018, Lemonis discussed the disruption from buying new Gander inventory and
integrating it into a new technology platform, referring to having “thousands of new vendors and you literally
move all that product in on a brand-new operating system that you’ve never used before and then you have to
move all that product out, it was kind of a giant sh** show.”

                                                   - 39 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 44 of 107 PageID #:641



capacity to input a high number of SKUs at once. In August 2017, FE3 told the VPs about the

inadequacy of the Camping World inventory system informally as well as at weekly status meetings.

        99.    According to FE2, during August and September 2017, Gander encountered

additional problems with the Camping World inventory system and with entering the Gander SKUs

into that system. FE2 said that Gander employees would manually enter SKUs into the system

during the day and the SKUs were uploaded into the system overnight. However, as FE2 and others

monitored the overnight progress of the SKU uploads into the inventory system, they saw that the

inventory system often rejected some or all of the SKUs that were entered. In addition, SKUs in the

Camping World inventory system would become uncoupled from the products they were supposed

to identify so that an SKU that was supposed to be identified with one product would instead be in

the inventory system as an entirely different product.

        100.   FE3 also confirmed that SKU data would be rejected or contain errors when it was

uploaded into the Camping World inventory system.

        101.   In August and September 2017, FE2 communicated to the VPs at weekly meetings

the issues Gander was having uploading the SKUs into the inventory system. During those weekly

meetings, FE3 also communicated to the VPs the problems Gander was experiencing with the

inventory system. According to FE3, other Directors voiced the same concerns during these

meetings.

        102.   According to FE2, in August 2017, he/she and another Director advised the VPs that

Gander should use the inventory system previously utilized by Gander Mountain or replace the

Camping World inventory system with a system that could handle Gander’s retail inventory.

Camping World did not heed this request.

        103.   According to FE2, as a result of the problems entering the SKUs into the Camping

World inventory system, there would be days in August and September 2017 when no SKUs could
                                              - 40 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 45 of 107 PageID #:642



be loaded into the system. FE2 stated that, because of the delays caused by the problems with the

inventory system, Gander missed the deadline for entering the SKUs into the system. FE2 said that,

because the SKUs were not set up in the inventory system, Gander had to push back the ordering of

inventory for the new Gander stores. FE2 initially planned to begin ordering inventory in early

September 2017 so that inventory for the new stores could be shipped to the distribution center by

late September 2017. Instead, according to FE2, Gander was not able to begin ordering inventory

until October 2017 and inventory did not begin arriving at the distribution center until at least late-

October. At weekly meetings in September and October 2017, FE2 discussed with the VPs the

delays in ordering inventory for the Gander stores and in the inventory being received at the

distribution center.

        104.   In addition, FE2 recalls that in August 2017 he/she discussed inventory purchasing

for the Gander stores with the VPs at weekly meetings. Specifically, FE2 informed the VPs that

Gander was purchasing inventory that, based on past sales data from Gander Mountain, had not

previously sold. FE2 informed Gander’s VP of Merchandising that a number of products were not

selling and cautioned him on overstocking the Gander stores with inventory.

        105.   According to FE2, in November 2017 he/she told Gander’s VP of Merchandising that

overstocking inventory and purchasing inventory that had not previously sold could lead to items

being placed on clearance, reducing the profit margins on those items and eating into the sales of

newly stocked merchandise. However, as FE2 recalls, Gander’s VP of Merchandising and VP of

Operations told FE2 to ship more inventory to the Ganders stores, and that Lemonis wanted the

stores full.

Problems at the Gander Distribution Center

        106.   In August 2017, according to FE2, Gander planned to ship $10-$12 million of

inventory a week to the distribution center beginning in the first week of October 2017. Gander
                                                - 41 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 46 of 107 PageID #:643



intended to begin receiving inventory in the first week of October so that merchandise could be

shipped to the new stores in time for their re-opening. Gander staffed the distribution center

accordingly. FE2 said that the VPs discussed the plan to ship inventory and the staffing of the

distribution center at weekly meetings he/she attended.

        107.   However, as FE2 stated, the delay in ordering merchandise – due to the problems

entering SKUs into the inventory system and the delay in purchasing inventory – caused Gander to

order only approximately $1-$2 million per week in inventory by October 2017 and the distribution

center did not begin receiving this inventory until mid-October 2017. As a result, labor at the

distribution center was cut back.

        108.   According to FE2, when purchasing for the stores began in full, in late October/early

November 2017, Gander was forced to order additional inventory in order to make up time. In

November 2017, the distribution center was receiving $5-$10 million in inventory per week and this

increased to $15-$20 million in inventory per week by December 2017. FE2, the VPs, management

at the distribution center, and the inventory Directors, discussed at meetings throughout September

to December 2017 the delays in ordering and shipping inventory to the distribution center and the

fact that the distribution center was understaffed and ill equipped to handle the inventory shipments

it was receiving.

        109.   According to FE2, the distribution center did not have an inventory system that was

able sufficiently to receive and process inventory beginning with the first deliveries in October 2017.

Problems with the SKUs in the Camping World inventory system created a situation where

inventory arrived but the SKUs for the inventory could not be found in the system or the SKUs did

not match the inventory being received. As a result, says FE2, many of the first shipments of

inventory that arrived to the distribution center in October 2017 were not being received in the

inventory system and pallets of inventory were being piled in a staging area for troubled orders while
                                                - 42 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 47 of 107 PageID #:644



the problems with the orders were fixed, which could take weeks. FE2 relayed to the VPs the

distribution center’s problems with receiving inventory and the backlog it caused as the problems

were occurring, multiple times a week, in October and November 2017.

        110.   FE1 similarly reported that there were problems at the distribution center. According

to FE1, there were not enough employees working at the distribution center to process the orders in

time. FE1 also said that items were not properly set up in the Camping World inventory system.

        111.   According to FE2, in October 2017, the problems at the distribution center caused

problems with vendors as well. Because inventory was not being properly received in the inventory

system when it was delivered to the distribution center, those at Gander responsible for paying

vendors were not aware that the shipments were being delivered and vendors were not being paid for

those shipments. In turn, vendors were refusing to ship additional inventory until the open purchase

orders were paid. According to FE2, inventory managers were forced to call the distribution center

and have them hunt down orders and enter them into the system as received so that vendors could be

paid and new order shipped. According to FE2, this not only caused delays in the distribution center

but it caused Gander to miss discounted payment terms, forcing Gander to pay full price on

inventory shipments. FE2 discussed the issues with vendors caused by the distribution center with

the VPs weekly at meetings and in informal discussions.

        112.   According to FE3, in November 2017, he/she also experienced problems with the

distribution center. The Camping World inventory system could not locate where inventory was

located in the distribution center and could not forecast what inventory needed to be shipped to

which stores without staff manually searching for the inventory in the system and inputting the

information. FE3 also said that the Wi-Fi at the distribution center was so poor that the signal did

not cover the entire facility and staff could not fill orders if they were outside the signal area. FE3


                                                - 43 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 48 of 107 PageID #:645



communicated these issues to the VPs at weekly meetings held with other Directors and through

email communications.

        113.   According to FE2, in November 2017, the distribution center was so backed up with

deliveries there were trucks waiting at the distribution center to deliver merchandise. At one point,

approximately 100 pallets were backlogged at the distribution center and had not been entered into

the inventory system as received. In December 2017, before the Lakeville, Minnesota store opened,

FE2 discussed the backlog of inventory at the distribution center with the VPs and Gander Regional

Directors. According to FE2, at these meetings the VPs were told that inventory shipments were

sitting for weeks and were given a daily count of backlogged pallets. FE2 said that the backlog of

pallets had reached approximately 1,000 pallets by February 2018.

Delays in Gander Store Openings

        114.   According to FE3, because of the issues with the inventory system and the

distribution center, Gander stores were not being shipped inventory timely and store openings were

delayed.

        115.   According to FE3, early in October 2017, Lemonis visited Gander headquarters in

Bloomington, Minnesota. Lemonis was told that there were problems with getting product to the

stores in time for opening. FE3 and others communicated to Lemonis that they needed more time

and the opening of the Lakeville, Minnesota store was pushed back.

        116.   FE2 was also present when Lemonis visited Gander headquarters in early October

2017 and addressed Gander employees. According to FE2, Gander Merchandising Directors asked

Lemonis for more time to finalize inventory planning and were given an additional month by

Lemonis. According to FE2, this caused delays in purchasing inventory and in opening the

Lakeville, Minnesota store.



                                               - 44 -
1537028_1
    Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 49 of 107 PageID #:646



        117.    FE2 also said that during Lemonis’ visit to Gander headquarters in October 2017, a

director asked Lemonis about inventory spending and Lemonis told the employee not to worry about

inventory spending but instead to fill the stores and make the stores look good.

        118.    According to FE3, the Gander store in Lakeville, Minnesota, was scheduled to open

around Thanksgiving but was delayed until December 2017. Gander employees were told by

Gander’s VP of Operations that they needed to do whatever it took to open the Lakeville, Minnesota

store. Employees from Gander headquarters staffed the Lakeville store in early December 2017 in

order to set the store up in time for its December 13, 2017 opening.8 According to FE3, Gander’s

VP of Operations told him/her that “Marcus [Lemonis] says we just have to do it.”

        119.    FE1 recalls that around Thanksgiving 2017, Camping World employees were flown

in from different parts of the country to work at the distribution center to try and get the inventory

shipped out for the opening of the Lakeville, Minnesota store.

        120.    According to FE2, in November 2017, the manager of the distribution center

discussed the need for more staffing at the distribution center with the VPs and Gander inventory

directors during weekly meetings. FE2 said that he/she and others from Gander headquarters, as

well as Gander employees at stores local to the distribution center’s Lebanon, Indiana location,

worked at the distribution center in order to facilitate the opening of the Lakeville store in December

2017.

        121.    According to FE2, when the Lakeville Gander store opened in December 2017,

Gander used the inventory they had on hand at the distribution center to fill empty space so the store

appeared full because they were not able to order, ship, and distribute the inventory merchandise that


8
         The Gander store in Lakeville, Minnesota, was the first Gander store to re-open after Camping World
purchased Gander Mountain from bankruptcy. First Gander Outdoors to Open in Minnesota (Dec. 12, 2017),
https://sgbonline.com/first-gander-outdoors-to-open-in-minnesota/.

                                                  - 45 -
1537028_1
     Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 50 of 107 PageID #:647



the store had planned to carry. FE2 said that the store was filled with duplicative products, products

that were out of season, and whatever other inventory was available in the distribution center,

including clearance Camping World merchandise. According to FE2, the VPs were aware of and

approved this use of inventory to fill the store. In December 2017, prior to the Lakeville store

opening, Gander VP of Merchandising told FE2 that the Lakeville store did not look full and

instructed FE2 to ship more inventory to fill the store regardless of the inventory assortment plan for

the store. For instance, FE2 recalled that Gander ordered an additional round of apparel, extra tackle

boxes, additional shooting targets, additional camping tents, additional sleeping bags, and one extra

pair of shoes of every size.9 These inventory items were chosen in part because they were large

items which could fill space in the store. According to FE2, the inventory budget for the Lakeville

store was approximately $2.8 million but the store opened in December 2017 with approximately

$3.8 million of inventory.

         122.    According to FE3, in December 2017 he/she also worked on the rollout of the

Lakeville, Minnesota store and stated that the Lakeville store was rushed and not ready to open when

it did. FE3 recalled that the store suffered from IT issues, including that the point-of-sale system

was not recognizing merchandise or pricing.

         123.    According to FE1 and FE2, Lemonis was present at the opening of the Lakeville,

Minnesota store on December 13, 2017.10



9
         The inventory described stands in stark contrast to Lemonis’ statement on August 10, 2017 that “we
will not carry the level of apparel and footwear that we historically have because we believe that, that is not
as experiential. It’s more of a commodity-based business. And we want to carry the types of products and
services that require human interaction with an expert and/or some level of installation or something you
need just in time. That is our defense mechanism against margin compression competing with Amazon-
type retailers.” Also set forth in ¶61.
10
        On December 13, 2017, Lemonis posted videos on his Twitter account (@marcuslemonis) of him at
the Lakeville opening.

                                                    - 46 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 51 of 107 PageID #:648



        124.   FE1 stated that Lemonis arrived at the store on the afternoon of the opening and in a

brief meeting at the front of the store with all store employees and members of the corporate office

acknowledged that there were issues with the store but, according to FE1, said “let’s just get the

store open.” According to FE1, Lemonis stayed in the Lakeville store for approximately 2-3 hours

and saw the point-of-sale issues. FE1 stated that the issues with the point-of-sale system and pricing

that Gander experienced at the Lakeville, Minnesota store continued through the opening of the next

10 to 12 Gander stores.

        125.   According to FE3, beginning in December 2017 with the Lakeville store, Gander’s

newly opened stores were selling approximately 40% of forecasted sales. FE3 said that the Gander

store sales figures were shared at weekly meetings he/she attended with all of the Gander Directors

and the VPs. According to FE3, as additional Gander stores opened in 2018, the sales figures

remained consistently below forecast.

        126.   According to FE2, other stores that Gander and Lemonis had originally planned to

open in 2017 also had their opening dates pushed back into 2018.

        127.   FE1 explained that in the first part of 2018 the issues at the distribution center caused

delays in many of the store openings. According to FE1, he/she, together with Gander’s VP of

Merchandising, Gander’s VP of Operations, and other Gander managers, had facetime calls with

Gander stores that were preparing to open. On those calls, the store managers walked aisle by aisle

showing the lack of products on the shelves. FE1 stated that some of the stores with empty shelves

were set to open in just days.

        128.   FE3 also reported that Gander stores continued to be delayed during January 2018

and through the Spring of 2018. According to FE3, in February 2018 he/she did store walk-throughs

for stores that were planning to open and found that these stores also lacked inventory. As a result,

Gander had to push back the openings for these stores and FE3 had inventory shipped directly to the
                                                - 47 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 52 of 107 PageID #:649



stores. According to FE3, he/she had to obtain the approval of Gander’s VP of Merchandising to

perform the direct shipping.

                         ADDITIONAL SCIENTER ALLEGATIONS

Defendants Controlled the Company and Its
Public Messaging

        129.   Lemonis and Adams structured Camping World and the IPO to entrench their control

over the Company’s leadership, business, and operations, including its public statements. Lemonis

and Adams had control over directors through their powers to designate directors and over

executives, whom they had the power to appoint and terminate. The consolidated power structure of

Camping World provided Lemonis and Adams with significant control over the Company’s

strategies, decisions, acquisitions, and messaging to the investing public.

        130.   Moreover, in their respective roles as CEO, CFO, COO, and Director, Lemonis,

Wolfe, Moody, and Adams were able to, and did, determine the content of the various SEC filings,

press releases, and other public statements pertaining to the Company during the Class Period.

Lemonis, Wolfe, and Adams signed the 2016 10-K and 2017 10-K. Lemonis, Wolfe, and Moody

attended conference calls and spoke on behalf of the Company throughout the Class Period.

Lemonis and Moody were quoted in Class Period releases alleged herein to be false and misleading

and Wolfe signed the Form 8-Ks that were submitted to file those releases with the SEC.

        131.   Lemonis, Wolfe, Moody, and Adams participated in the drafting, preparation, and/or

approval of such public statements and were provided with copies of the documents alleged herein to

be false and misleading prior to or shortly after their issuance and had the ability and/or opportunity

to prevent their issuance or cause them to be corrected. Accordingly, the Individual Defendants

were responsible for ensuring the accuracy of the public reports and releases detailed herein and for




                                                - 48 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 53 of 107 PageID #:650



verifying that the facts supported the statements and there were no material omissions, and they are

therefore liable for the misrepresentations and omissions therein.

        132.   During and prior to the Class Period, as senior executive officers and directors of

Camping World, Lemonis, Wolfe, Moody, and Adams, were privy to confidential and proprietary

information concerning Camping World and its operations, finances, financial condition, internal

controls and present and future business prospects, including the integration, rollout, and financial

performance of Gander stores. Each of them also had access to internal corporate documents,

conversations, and connections with corporate officers and employees, attendance at management

and Board meetings and committees thereof, as well as reports and other information provided to

them in connection therewith. Because of their possession of such information, each of them knew

or recklessly disregarded that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the investing public.

Insiders Sold Camping World Stock at Inflated
Prices

        133.   Defendants had a massive informational advantage and were uniquely situated, due to

their private ownership of the Company prior to taking it public, to gain enormous financial rewards

by going public and portraying the Company in a positive light during the periods following the IPO.

Camping World had been a private company for decades prior to 2016. Defendants held significant

stakes in Camping World but, because it was private, those stakes were largely illiquid, and the IPO

created an opportunity for liquidity. By listing Camping World Class A shares on a public exchange

(the NYSE) but retaining voting control through Class B and Class C shares, defendants were able to

control the Company while creating the opportunity to convert their ownership of Camping World

into shares of Camping World Class A common stock, which could then be sold on the open market.




                                               - 49 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 54 of 107 PageID #:651



        134.   On March 13, 2017, Camping World issued its false and misleading 2016 10-K.

Defendants repeated substantially the same false and misleading statements in May and October

2017, concealing the Company’s material weaknesses in internal controls and accounting errors. On

May 1, 2017, Camping World announced the acquisition of Gander stores out of bankruptcy, and on

May 8, 2017, Camping World announced that, “after reviewing the [Gander] stores in more detail

since [Camping World’s] success[ful] bid in the bankruptcy process, [Camping World’s] current

goal is to operate seventy or more, locations” that “have a clear path to profitability.”

        135.   Thereafter, as discussed above, defendants continued to make false and misleading

statements regarding the integration and rollout of Gander stores. See ¶¶58-69.

        136.   Based on the overly rosy statements, Camping World’s stock price increased to $40

per share by October 10, 2017. Soon thereafter, on October 31 and November 1, 2017, defendant

Lemonis, through an entity controlled by him and Adams, sold over 800,000 shares of Camping

World Class A stock at $40.50 per share for more than $32.4 million in gross insider sale proceeds.

Then, on March 15, 2018 – just two weeks before the close of Camping World’s disappointing 1Q18

– defendant Lemonis sold an additional 130,000 shares of Camping World Class A stock at $35.51

per share for more than $4.6 million in additional gross proceeds.

        137.   In addition, defendant Wolfe, Camping World’s CFO, sold over $9 million worth of

Camping World Class A shares from April 26, 2017 to September 27, 2017 at prices as high as

$40.34 per share. Defendant Moody, Camping World’s COO, sold over $16.8 million worth of

Camping World Class A shares from April 26, 2017 to December 28, 2017 at prices as high as

$46.17 per share.

        138.   Non-defendant executives who were closely involved in the disclosures set forth

herein also sold a significant amount of stock. Namely, the President of Camping World, Roger

Nuttall, sold over $13.8 million worth of Camping World Class A shares from June 26, 2017 to
                                                - 50 -
1537028_1
     Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 55 of 107 PageID #:652



December 27, 2017 at prices as high as $45.92 per share.11 Defendants also commenced two

secondary public offerings, which, rather than focus primarily on raising more money to invest in the

business, principally allowed insiders to personally take full advantage of the liquidity opportunity.

         139.   Many of the insider sales occurred at prices above $40, near the Class Period high and

more than double the $19.04 per share price the shares had fallen to at the end of the Class Period,

and far above the around $15 per share the stock trades at today.

         140.   In total, the Individual Defendants obtained more than $75 million in gross proceeds

from their Class Period sales at inflated prices.

Defendants Conducted Due Diligence Prior to
the Gander Acquisition and Closely Monitored
the Rollout

         141.   The Gander acquisition was the largest single transaction by Camping World since it

became public. Defendants were particularly aware of the negative impact that bad inventory

integration and management from the Gander acquisition would have on Camping World’s profit

margins. Defendant Lemonis, for example, has repeatedly advised business owners, on his

television show The Profit, that good inventory management is one of the most important attributes

of a successful business. Defendant Lemonis has stated that “the best place to start at any business

that is struggling, you should start with inventory,” that “you better have tight inventory controls”

and that “[b]ad inventory management and the wrong inventory are the two things that kill

companies.”12


11
        Defendants Wolfe and Moody entered into Rule 10b5-1 trading plans during the middle of the Class
Period and after the fraud had already begun.
12
         Reportedly, in connection with The Profit, Lemonis has been sued by multiple small businesses
owners who allege a range of misconduct on his part, including fraudulent inducement and unjust enrichment.
See Exclusive: 20 Business Owners Claim There’s a Dark Side to Marcus Lemonis’s Reality TV Show ‘The
Profit,’ Inc.com, https://www.inc.com/will-yakowicz/dark-side-of-marcus-lemonis-reality-tv-show-the-
profit.html (last visited Feb. 23, 2019).

                                                  - 51 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 56 of 107 PageID #:653



          142.   Through the required due diligence prior to the acquisition of Gander, defendants

knew or recklessly disregarded the incompatibility of Camping World’s inventory and distribution

systems with Gander’s retail business, and the SKU and distribution difficulties that the acquisition

would create in transitioning from low-volume, high-priced RV inventory, to high-volume, low-

priced Gander inventory. Moreover, defendants closely monitored and discussed during every

earnings call the rollout of Gander stores.

          143.   Camping World’s SEC filings stated that, as part of its RV acquisition strategy, the

Company would “exchange confidential operational and financial information, conduct due

diligence inquiries, and consider the structure, terms, and conditions of the potential acquisition.”

The SEC filings relatedly noted that “[p]otential acquisition discussions frequently take place over a

long period of time and involve difficult business integration and other issues.” Undoubtedly the

same due diligence process would have been used for Gander. Moreover, the Gander Mountain

bankruptcy court’s “Bidding Procedures” required that Camping World and Gander Mountain enter

into a confidentiality agreement and that Gander Mountain provide Camping World “available due

diligence access” and make available any “information as may be reasonably requested” by Camping

World. In turn, to submit a bid, Camping World was required to provide a statement that it “had an

opportunity to conduct any and all due diligence regarding [Gander Mountain’s] businesses and the

Assets prior to submitting the bid.” Given the stark differences between Camping World’s existing

RV dealerships and Gander Mountain’s large retail stores, any reasonable diligence by Camping

World would have revealed the incompatibility of Camping World’s inventory management and

distribution systems and the inventory and distribution necessary to open and run Gander Mountain

stores.

          144.   As set forth in ¶¶43-48, 79-80 and 89-128, the Gander acquisition required moving

thousands of new vendors and products to a new operating system that Camping World had not used,
                                                - 52 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 57 of 107 PageID #:654



which was time consuming and costly. In their duties as CEO and COO, Lemonis and Moody knew

or recklessly disregarded this information learned in due diligence.

          145.   As set forth in ¶¶58-62 and 64-68 above, Lemonis made clear in public statements

that he and the other defendants were directly involved in and responsible for the selection of Gander

stores. For example, just days after the public announcement of the Gander acquisition, Lemonis

stated that he had “review[ed] the stores in more detail” and announced the plans for opening Gander

stores.

          146.   Lemonis reaffirmed his close involvement in the Gander integration when he also told

analysts that “[Moody] and I have really been at the forefront of negotiating those leases” and that

they had “elected to pass” on certain stores. Moreover, Lemonis personally posted on Twitter about

the opening of Gander stores, including a May 4, 2017 tweet in which he stated: “I will update what

stores will continue here over the next 30 days @GanderMtn – we will follow the path to saving jobs

and profitability.” Lemonis thereafter posted lists of stores to be reopened and responded to

inquiries on Twitter about the stores selected.

          147.   Defendants also closely monitored the integration and inventory management of the

Gander rollout. For example, Lemonis said they were being “calculated and disciplined . . . in how

we manage this business” and that they had “aggressively negotiated rents [and] diversified the mix

of merchandise.” Lemonis later admitted the integration was a “giant sh[**] show” and that he had

personally witnessed this when he visited the distribution center. Defendants were particularly

aware of the negative impact that bad inventory management would have on Camping World’s profit

margins because, in Lemonis’ words, “[b]ad inventory management and the wrong inventory are the

two things that kill companies.”

          148.   Lemonis admitted that he picked the store locations to open and then reviewed “daily

reports” on the stores. For example, after the Class Period, when defendants closed a Gander
                                                  - 53 -
1537028_1
     Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 58 of 107 PageID #:655



location in Florence, Alabama due to its lack of profitability, Lemonis admitted not only that he was

directly involved in and responsible for the selection of Gander stores to reopen, but also that he

monitored – in detail – the opening and performance of the Gander stores, stating:

         I think in that particular case, I take the blame for any location that we picked.
         Florence, Alabama looked like it had a clear path to profitability.13 And after 4, 5
         months of reviewing the daily reports, the foot traffic, all of the things, I wasn’t
         satisfied with the rate that it was even moving at. And I did not want to burn another
         dollar for another day. . . .

                I am also closely monitoring other locations in a similar fashion that I
         managed, that I monitored Florence. We haven’t made any conclusive decisions yet,
         but I’m not opposed to any of them. . . . So I would just say, it was my fault. I went
         back to a location out of the 160. I picked one that was wrong. It was my fault.

         149.   As set forth in ¶¶89-128 above, former employees have corroborated that defendants

and/or those reporting to them were involved in and closely monitored the selection, integration, and

rollout of Gander stores and were aware of the integration and rollout failures.

         150.   The divergence between the overly rosy assessment of integration in the false and

misleading statements and the truth, as revealed at the end of the Class Period, further supports a

strong inference of scienter. For example, defendants initially stated that they expected to open 15 to

20 Gander stores by the end of 2017. But, due to the rampant inventory and distribution issues,

Camping World had opened just two Gander stores by the end of 2017. Also, during the August 10,

2017 earnings call, Lemonis estimated that it would cost approximately $20 million in pre-opening

expenses to open 55 Gander stores. But, again due to the rampant inventory and distribution issues,

Camping World had expended more than $25 million in pre-opening expenses by the end of 2017

alone, with just two stores open. By the time Camping World had opened approximately 55 Gander

stores, the Company had spent over $61 million in pre-opening expenses, more than triple the

initially reported $20 million. Camping World has yet to open the more than 70 Gander stores
13
       As explained by FE1, the Florence, Alabama location was a poor-performing Gander Mountain store
and should not have been reopened.

                                                 - 54 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 59 of 107 PageID #:656



defendants originally claimed, rather, Camping World has closed stores opened after only a few

months despite promising to target the most profitable stores and inventory, and Lemonis admitted

the Gander stores would result in $60 million in adjusted EBITDA losses in 2018. The divergence

between what was happening and what defendants reported supports a strong inference of scienter,

particularly given that Lemonis had repeatedly promised investors that “we only put numbers out

there that we know we can hit,” which further shows his direct monitoring of the factual details

behind his public statements.

Defendants’ Reckless Disregard for Internal
Controls and Accurate Financial Reporting

        151.   As the senior executives and directors of a publicly traded company, the Individual

Defendants knew the existence of any material weakness in the Company’s internal controls or any

defect in its disclosure controls would be material to public investors as it would immediately call

into question the Company’s accounting and financial statements. For example, the definition of a

material weakness is a

        significant deficiency, or combination of significant deficiencies, that result[ed] in
        more than a remote likelihood that a material misstatement of the annual or interim
        financial statements w[ould] not be prevented or detected.

        152.   As of March 8, 2017, Camping World suffered several material weaknesses in its

internal controls, which resulted in the overstatement of EPS and net income by as much as 37%.

        153.   Demonstrating their reckless disregard for the Company’s controls, accounting, and

financial reporting, defendants Lemonis and Wolfe signed certifications throughout the Class Period

stating they had evaluated the Company’s internal controls and procedures and that these controls

and procedures were effective and that Camping World’s financial reporting was accurate and free

from fraud. Moreover, the 2016 10-K, 1Q17 10-Q, 2Q17 10-Q, and 3Q17 10-Q all stated that the

Company’s “management, with the participation of our Chief Executive Officer and Chief Financial


                                                - 55 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 60 of 107 PageID #:657



Officer, evaluated, as of the end of the period . . . the effectiveness of [Camping World’s] disclosure

controls and procedures.” And the 2016 10-K further stated that Camping World had dedicated

“significant resources and management attention” to the Company’s internal controls and

procedures.

        154.   Demonstrating further disregard, defendants were on notice that the Company lacked

reliable accounting infrastructure and controls prior to March 8, 2017. Specifically, the FY 2016

Release issued on that date stated that “[i]n connection with the preparation of the financial

statements for the year ended December 31, 2016, errors were identified within the elimination of

intercompany revenue, costs, operating expenses, and profit in ending inventory,” which caused

Camping World to revise certain fourth quarter 2015 financial results.

        155.   All of the Individual Defendants had served as senior managers or directors of the

Company prior to the IPO and had intimate familiarity with the Company’s accounting policies,

procedures, and controls and further developed this familiarity and knowledge in preparation for the

IPO and in the first year thereafter. As senior managers and directors of the Company prior to and

after the IPO, all the Individual Defendants knew or recklessly disregarded the accounting errors

described in the FY 2016 Release. Notably, the error in “elimination of intercompany revenue”

identified in the FY 2016 Release was substantially the same as the error in “elimination of

intercompany allocation of certain revenue” identified in the FY 2017 Release a year later.

        156.   In addition, several of the material weaknesses in the Company’s internal controls

arose from the FreedomRoads segment, which Lemonis had co-founded and run for more than a

decade, which defendant Adams was the Chairman of for more than a decade, and which defendant

Moody was an Executive Vice President of for nearly a decade. Specifically, the Company admitted

that “certain accounting policies and procedures related to corporate accounting functions within

FreedomRoads . . . were not sufficiently documented and/or executed to be considered effective,”
                                                - 56 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 61 of 107 PageID #:658



“communication to those executing transactions and performing corporate review functions at

FreedomRoads was not sufficiently performed to ensure internal control responsibilities were

properly reinforced,” and “information used by FreedomRoads to analyze trade-in inventory

included inaccurate or incomplete data.”

          157.   The existence of prior accounting errors (and in particular prior errors similar to those

ultimately disclosed), the Individual Defendants’ long-standing experience with the Company and

the segments that suffered the errors and weaknesses, the Individual Defendants’ representations to

the market, and the magnitude and scope of the errors, support a strong inference that the Individual

Defendants knew or recklessly disregarded the true facts disclosed toward the end of the Class

Period.

Lemonis’ Admissions Regarding His Disclosure
Failures

          158.   Lemonis ran Camping World as a private company for years and was used to doing

what he wanted without any disclosure obligations. In order to partially cash out insiders,

defendants wanted access to the public markets, but without responsibility to investors. That was

clear from the structure of the IPO, which spread the economic risk but kept control tightly held.

          159.   Moreover, on the May 8, 2018 conference call wherein defendants admitted certain

negative facts that had been concealed, Lemonis reflected his indifference to whether the stock price

fluctuated based on speculation from lack of disclosure, stating:

          I kind of didn’t really care about anything other than making sure that I didn’t break
          that plan and I didn’t break make my people, and I didn’t break the process or the
          customer experience. And if the net result was that people speculated about the
          health of the company and drove the stock down and wrote all sorts of crazy things
          about what the company is doing, I kind of didn’t really care because at the end of
          the day, I know this business better than anybody that will ever write about it, ever.
          And I know exactly what works and doesn’t work.




                                                  - 57 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 62 of 107 PageID #:659



        160.   A month later, during a June 6, 2018 investor conference, Lemonis was more

conciliatory and seemingly admitted that defendants had not provided the full and accurate

disclosures to investors required of a public company, stating in pertinent part:

        [M]e and not the rest of the team have to do a better job of understanding the
        transition from private company to public company and understanding how to share
        that strategy. Because I am used to holding all my cards so I can sucker punch my
        competitors.

                I realize now that I need to give you enough information so you understand
        why capital is being deployed, why things are being done, so that it doesn’t create
        mistrust or it doesn’t create confusion. So I think that really falls on me to do a
        better job in that regard.

        161.   Later in June 2018, defendant Lemonis conducted an interview with Jim Cramer, host

of the “Mad Money” investment show on CNBC, and again admitted that, “in being a public

company there was a big transition from being private, and I would say that I’ve really learned, made

some rookie mistakes in how to communicate to the market.”

        162.   Defendant Lemonis’ statements regarding his preference for secrecy further support a

strong inference that it was his conscious decisions, not lack of information, which caused the false

and misleading statements.

                        LOSS CAUSATION AND ECONOMIC LOSS

        163.   As detailed herein, defendants’ fraudulent scheme artificially inflated the Company’s

stock price by misrepresenting and concealing the true nature of the Company’s operations, financial

results, and business performance and prospects, and, in particular, the fact that the Gander stores

selected for opening were not limited to the most profitable and best performing stores; the Gander

integration and rollout had suffered significant setbacks and dysfunction resulting in substantially

increased pre-opening costs, delays, and earnings losses; and the Company was suffering from a

multitude of material weaknesses in its internal controls and disclosure controls, which were not

operating effectively, resulting in the issuance of materially overstated financial results.

                                                - 58 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 63 of 107 PageID #:660



        164.    Defendants’ false and misleading statements and omissions, individually and

collectively, concealed Camping World’s true value, controls and infrastructure, and business

prospects, resulting in the Company’s stock price being artificially inflated until, as indicated herein,

the relevant truth about the Company’s financial and operational condition and future business

prospects was revealed through leakage of information, materialization of risks, and a series of

corrective disclosures. While each of the defendants’ misrepresentations and omissions were

independently fraudulent, they all artificially inflated the Company’s stock price and gave the market

the false notion that the reopened Gander stores were selected based on historical performance and

profitability, that the integration and rollout of the Gander stores was on track and going as planned

with no negative impact on the Company’s profits, that the Company’s infrastructure and internal

controls were sound and effective, and that the Company’s historical financial results were accurate

and prepared in accordance with GAAP. These false and misleading statements and omissions,

among others, prevented the market from learning the truth and kept the Company’s stock price

artificially inflated throughout the Class Period.

        165.    Defendants’ false and misleading statements and omissions caused, or were a

substantial contributing cause of, the Company’s stock trading at artificially inflated levels, reaching

as high as $47.19 per share during the Class Period, on December 7, 2017.

        166.    The truth began to emerge as information leaked into the market, the Company made

a series of partial disclosures, and/or the risks began to materialize beginning on February 27, 2018

and continuing through the close of the market on August 8, 2018, causing substantial losses to

investors.

        167.    The chart below demonstrates the divergence of the Company’s stock price from

Standard & Poor’s Composite Index (“S&P Index”) and the Company’s identified peers’ stock

prices (“Peer Index”) as the revelation of the truth became known. While Camping World’s stock
                                                 - 59 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 64 of 107 PageID #:661



price fell approximately 55% on from the close of February 26, 2018 through August 8, 2016, the

S&P Index and the Peer Index increased by 3.9% and 3.2%, respectively.

                                           Camping World
                         vs Standard & Poor’s Composite 500 Index and Peer Index
                                 February 26, 2018 through August 8, 2018




        168.   Indeed, starting in late February 2018, the truth about Camping World’s true

infrastructure, controls, and value began to leak out, materialize, and/or be revealed over the course

of a series of disclosures. The discussion of the following disclosures incorporates by reference the

discussion of these events above.

        169.   On February 27, 2018, the price of Camping World Class A common stock closed at

$41.29 per share, a decline of $1.74 per share from the prior day’s close. After the close of trading,

Camping World issued the FY 2017 Release disclosing that the Company suffered from unidentified

material weaknesses in internal controls and that the Company’s prior financial statements included

accounting errors and overstatements of financial results.

        170.   On March 1, 2018, the date by which Camping World was required to file its 2017

10-K, Camping World failed to file its 2017 10-K by market close. Then, after market close on
                                            - 60 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 65 of 107 PageID #:662



March 1, 2018, the Company confirmed that it would be unable to timely file the 2017 10-K due to

“material weaknesses in its internal control over financial reporting relating to the insufficient

documentation of certain accounting policies and procedures within the Company’s retail segment,

and ineffective transactional level and management review controls over the valuation of used trade-

in inventory,” which “required the Company to perform additional procedures and analyses in

connection with the Company’s annual financial statement close process and preparation of the Form

10-K.”

         171.   As a result of leakage of information regarding the Company’s true internal controls,

disclosure controls, and misstated financials, the materialization of the risk of such material

weaknesses and ineffective controls, and the corrective disclosures described above, the price of

Camping World Class A common stock declined from $43.03 per share on the close of February 26,

2018 to $38.40 on March 2, 2018. As the market continued to digest the information, the price of

Camping World Class A common stock continued to decline on the next trading day, March 5, 2018,

falling from $38.40 per share to $37.23 per share.

         172.   In total, from the close of February 26, 2018 through March 5, 2018, the price of

Camping World Class A common stock declined by more than 13%, falling from $43.03 per share

on the close of trading on February 26, 2018 to $37.23 per share on the close of trading on March 5,

2018, on abnormally high trading volume. The trading volume on each of the days between

February 26, 2018 and March 5, 2018 was higher than the trading volume of any trading day in the

previous four weeks.

         173.   Between the February and March disclosures set forth above and May 8, 2018,

Camping World’s stock price dropped from approximately $37 to $27 per share. But, despite the

disclosures and stock price declines, the price of Camping World’s Class A common stock remained

artificially inflated due to defendants’ continued false and misleading statements. In May and
                                               - 61 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 66 of 107 PageID #:663



August 2018, Camping World issued additional corrective disclosures revealing the true facts about

Gander, and the Company’s stock price declined as a result.

        174.   On May 8, 2018, Camping World began to reveal the integration and rollout problems

that caused the delayed Gander store openings and increased costs, including the inventory,

distribution, and technological issues being confronted. As a result, the price of Camping World

Class A stock fell $4.60 per share, or 17%, on abnormally high trading volume to close at $23.02 per

share on May 8, 2018, and analysts slashed their price targets.

        175.   Then, on August 10, 2018, Camping World further revealed the Gander integration

and rollout problems, and the financial impact thereof. On this news, the price of Camping World

Class A stock fell $3.17 per share, or 14%, on abnormally high trading volume to close at $19.04 per

share on August 8, 2018, and analysts again slashed their price targets.

        176.   From February 26, 2018, when Camping World Class A common stock closed at

$43.03 per share, to August 8, 2018, when Camping World Class A common stock closed at $19.04

per share, Camping World Class A common stock declined by $23.99 per share, or 56%, owing to

investors’ incorporation of the information correcting defendants’ prior false and misleading

statements. Since August 8, 2018, the price of Camping World stock has continued to decline, now

trading at around $15 per share.

                               PRESUMPTION OF RELIANCE

        177.   At all relevant times, the market for Camping World Class A common stock was an

efficient market for the following reasons, among others:

               (a)     Camping World Class A common stock met the requirements for listing and

was listed and actively traded on the NYSE, a highly efficient and automated market;




                                               - 62 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 67 of 107 PageID #:664



               (b)       according to the Company’s 2017 10-K, filed on March 13, 2018, the

Company had more than 36.7 million shares of Class A stock outstanding as of March 12, 2018,

demonstrating a very active and broad market for Camping World Class A common stock;

               (c)       as a regulated issuer, Camping World filed periodic public reports with the

SEC;

               (d)       Camping World regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of press releases on

national circuits of major newswire services, the Internet and other wide-ranging public disclosures;

and

               (e)       Camping World was followed by numerous securities analysts employed by

major brokerage firms, such as Wells Fargo Securities, LLC, Credit Suisse, BMO Capital Markets,

JPMorgan, and Stephens, Inc., who wrote reports that were distributed to the brokerage firms’ sales

forces and the public.

        178.   As a result of the foregoing, the market for Camping World Class A common stock

promptly digested current information regarding Camping World from publicly available sources

and reflected such information in Camping World’s Class A stock price. Under these circumstances,

a presumption of reliance applies to plaintiffs’ purchases of Camping World Class A common stock.

        179.   A presumption of reliance is also appropriate in this action under the Supreme Court’s

holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because plaintiffs’ claims

are based, in significant part, on defendants’ material omissions. Because this action involves

defendants’ failure to disclose material adverse information regarding Camping World’s business

and operations, positive proof of reliance is not a prerequisite to recovery. All that is necessary is

that the facts withheld be material in the sense that a reasonable investor might have considered them


                                                - 63 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 68 of 107 PageID #:665



important in making investment decisions. Given the importance of defendants’ material omissions

set forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR

        180.   The false and misleading statements alleged herein were not forward looking and the

safe harbor does not apply. To the extent any of the alleged false and misleading statements were

forward looking, the federal statutory safe harbor providing for forward-looking statements under

certain circumstances does not apply. Many of the specific statements alleged were not identified as

“forward-looking statements” when made. To the extent there were any forward-looking statements,

there were no meaningful cautionary statements accompanying them. To be meaningful, cautionary

statements must identify important factors that could cause actual results to differ materially from

those in the purportedly forward-looking statements. Such cautions were absent from Camping

World’s Class Period filings and oral disclaimers.

        181.   Alternatively, to the extent that the statutory safe harbor could apply to any forward-

looking statements pleaded herein, defendants are liable for those false and misleading forward-

looking statements because, at the time each of those forward-looking statements were made, the

speaker knew that the particular forward-looking statement was false or misleading and the forward-

looking statement was authorized and approved by an executive officer of Camping World who

knew that those statements were false or misleading when made.

        182.   Moreover, to the extent that defendants issued any disclosures designed to warn or

caution investors of certain risks, those disclosures were also false and misleading since they did not

disclose that defendants were actually engaging in the very actions about which they purportedly

warned and/or had actual knowledge of material adverse facts undermining such disclosures. For

example, the 2016 10-K’s purported warning that “[i]f we fail to establish and maintain effective

internal control over financial reporting and disclosure controls and procedures, we may not be
                                                - 64 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 69 of 107 PageID #:666



able to accurately report our financial results, or report them in a timely manner” was materially

false and misleading because the Company already suffered material weaknesses in its internal

controls, its disclosure controls were ineffective, and as a result, the 2016 10-K was not accurate.

Additionally, the 2017 10-K’s purported warning of “potential difficulties of integrating the

business[] of Gander” with Camping World’s business, such as “unanticipated issues in

integrating suppliers, logistics, distribution, [and] retail operations,” was false and misleading

because Camping World was already experiencing substantial difficulties in integrating Gander,

including then-existing issues with logistics, distribution, and retail operations, which negatively

impacted the Company’s profit margins.

                                            COUNT I

               For Violation of §10(b) of the Exchange Act and SEC Rule 10b-5
                   Against Camping World and the Individual Defendants

        183.   Plaintiffs incorporate the foregoing paragraphs by reference.

        184.   During the Class Period, Camping World and the Individual Defendants disseminated

or approved the false or misleading statements specified above, which they knew or recklessly

disregarded were misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        185.   These defendants violated §10(b) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder in that they:

               (a)     Employed devices, schemes, and artifices to defraud;

               (b)     Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or


                                               - 65 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 70 of 107 PageID #:667



               (c)     Engaged in acts, practices and a course of business that operated as a fraud or

deceit upon plaintiffs and other members of the Class in connection with their purchases of Camping

World Class A common stock.

        186.   As a direct and proximate result of defendants’ wrongful conduct, plaintiffs and other

members of the Class suffered damages in connection with their respective purchases of Camping

World Class A common stock during the Class Period, because, in reliance on the integrity of the

market, plaintiffs and other members of the Class paid artificially inflated prices for Camping World

Class A common stock and experienced losses when the artificial inflation was released from

Camping World Class A common stock as a result of the leakage and disclosure of information and

price declines detailed herein. Plaintiffs and other members of the Class would not have purchased

Camping World Class A common stock at the prices paid, or at all, if they had been aware that the

market price had been artificially and falsely inflated by defendants’ false and misleading

statements.

        187.   By virtue of the foregoing, Camping World and the Individual Defendants have each

violated §10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

                                            COUNT II

                         For Violation of §20(a) of the Exchange Act
               Against the Individual Defendants and the Crestview Defendants

        188.   Plaintiffs incorporate the foregoing paragraphs by reference.

        189.   The Individual Defendants and the Crestview Defendants acted as controlling persons

of Camping World within the meaning of §20(a) of the Exchange Act.

        190.   By virtue of their high-level positions, and their ownership and contractual rights,

participation in and/or awareness of the Company’s operations and/or intimate knowledge of the

false and misleading statements filed by the Company with the SEC and disseminated to the


                                               - 66 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 71 of 107 PageID #:668



investing public, the Individual Defendants and the Crestview Defendants had the power to influence

and control, and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements that plaintiffs contend

are false and misleading. The Individual Defendants and the Crestview Defendants (either directly

or through their two representatives on the Camping World Board) were provided with, or had

unlimited access to copies of, the Company’s reports, press releases, public filings and other

statements alleged by plaintiffs to be misleading before and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        191.      Lemonis and the Crestview Defendants further controlled Camping World by virtue

of their share ownership, power to appoint directors, agreements with the Company, and historical

and professional relationships with Camping World and the Individual Defendants. For example, the

Company’s 2017 10-K characterized Camping World as a “‘controlled company,’” stating in

pertinent part:

                Pursuant to the terms of the Voting Agreement, Marcus Lemonis, through his
        beneficial ownership of our shares directly or indirectly held by ML Acquisition and
        ML RV Group, and certain funds controlled by Crestview Partners II GP, L.P., in the
        aggregate, have more than 50% of the voting power for the election of directors, and,
        as a result, we are considered a “controlled company” for the purposes of the New
        York Stock Exchange (the “NYSE”) listing requirements. As such, we qualify for,
        and rely on, exemptions from certain corporate governance requirements, including
        the requirements to have a majority of independent directors on our board of
        directors, an entirely independent nominating and corporate governance committee,
        an entirely independent compensation committee or to perform annual performance
        evaluation of the nominating and corporate governance and compensation
        committees.

        192.      As set forth above, Camping World violated §10(b) and Rule 10b-5 promulgated

thereunder by its acts and omissions as alleged in this complaint. By virtue of their positions as

controlling persons, and as a result of their aforementioned conduct, the Individual Defendants and

                                               - 67 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 72 of 107 PageID #:669



the Crestview Defendants are liable pursuant to §20(a) of the Exchange Act for the §10(b)

violations. As a direct and proximate result of these defendants’ wrongful conduct, plaintiffs and

other members of the Class suffered damages in connection with their purchases of the Company’s

stock during the Class Period, as evidenced by, among others, the stock price declines discussed

above, when the artificial inflation was released from the Company’s stock.




                                              - 68 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 73 of 107 PageID #:670



                          NON-FRAUD SECURITIES ACT CLAIMS

        193.   The claims set forth below in Counts III through VII allege violations of §§11,

12(a)(2), and 15 of the Securities Act (“Securities Act Claims”). The Securities Act Claims are

based solely on strict liability and negligence – i.e., not on intentional or reckless conduct – and

plaintiffs specifically disclaim any allegations of fraud, scienter, or recklessness in connection with

these non-fraud claims. For purposes of the Securities Act Claims, plaintiffs repeat and re-allege the

allegations from ¶¶13-16, 31-46, 49 and 73-128.

Background to the Securities Act Claims

        194.   Following corporate scandals and the stock market crash of 1929, Congress passed

the Securities Act to ensure accurate disclosures in connection with public offerings of securities.

During the Class Period, Camping World completed two public offerings of Class A common stock

– the May 2017 Offering and the October 2017 Offering.

        195.   Under the Securities Act, Camping World, the individuals who signed the offering

materials, and the underwriters to the offerings, are liable for material false or misleading statements

or omissions in the offering documents. As the SEC admonished Lemonis and Camping World in a

letter on July 13, 2016, it would be “inappropriate to suggest that you are not responsible for the

accuracy of the information you elect to include in your disclosure document.”

        196.   The offering materials issued in connection with the May 2017 Offering and the

October 2017 Offering contained false and misleading statements, which misrepresented the true

business and value of Camping World. Defendants priced the May 2017 Offering at $27.75 per

share and the October 2017 Offering at $40.50 per share. As of the date of this filing, with the true

facts about Camping World having been revealed, Camping World is trading at less than $15 per

share, resulting in millions of dollars of investor losses.



                                                 - 69 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 74 of 107 PageID #:671



        197.   The Securities Act Claims seek to recover such losses suffered by lead plaintiff City

of Pontiac General Employees’ Retirement System, named plaintiff Plumbers & Steamfitters Local

Union #486 Pension Fund, and all those similarly situated who purchased shares of Camping World

Class A common stock pursuant to the false and misleading offering materials.

Securities Act Claims Defendants

        198.   Defendants Camping World, Lemonis, Wolfe, Adams, Moody, and the Crestview

Defendants (see ¶¶23-30) are re-alleged as defendants to the Securities Act Claims, which are also

brought against current and former Camping World directors who signed the offering materials at

issue and the underwriters of the offerings.

        199.   Defendant Andris A. Baltins (“Baltins”) has served as a director of Camping World

since its formation in 2016.

        200.   Defendant Brian P. Cassidy (“Cassidy”) has served as a director of Camping World

since its formation in 2016.

        201.   Defendant Mary J. George (“George”) has served as a director of Camping World

since January 2017.

        202.   Defendant Daniel G. Kilpatrick (“Kilpatrick”) served as a director of Camping World

from January 2017 to May 2018.

        203.   Defendant Howard A. Kosick (“Kosick”) has served as a director of Camping World

since October 2017.

        204.   Defendant Jeffrey A. Marcus (“Marcus”) has served as a director of Camping World

since its formation in 2016.

        205.   Defendant K. Dillon Schickli (“Schickli”) has served as a director of Camping World

since its formation in 2016.



                                               - 70 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 75 of 107 PageID #:672



        206.   Defendants Lemonis, Wolfe, Adams, Baltins, Cassidy, George, Kilpatrick, Kosick,

Marcus, and Schickli each personally or through power of attorney signed the May 2017

Registration Statement (defined below) issued in connection with the May 2017 Offering and are

collectively referred to herein as the “May 2017 Offering Defendants.”

        207.   Defendant Lemonis, Wolfe, Adams, Baltins, Cassidy, George, Kilpatrick, Marcus,

and Schickli each personally or through power of attorney signed the October 2017 Registration

Statement (defined below) issued in connection with the October 2017 Offering and are collectively

referred to herein as the “October 2017 Offering Defendants.”

        208.   Defendants Goldman Sachs & Co. LLC (“Goldman Sachs”), J.P. Morgan Securities

LLC (“J.P. Morgan”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Credit

Suisse Securities (USA) LLC (“Credit Suisse”), Robert W. Baird & Co. Incorporated (“Baird”),

BMO Capital Markets Inc. (“BMO”), KeyBanc Capital Markets Inc. (“KeyBanc”), Stephens Inc.

(“Stephens Inc.”), and Wells Fargo Securities, LLC (“Wells Fargo”) served as the underwriters for

the May 2017 Offering and for the October 2017 Offering and are collectively referred to herein as

the “Underwriter Defendants.”

        209.   The Underwriter Defendants received combined discounts and commissions of

approximately $10.5 million in connection with the May 2017 Offering and combined discounts and

commissions of approximately $8.1 million in connection with the October 2017 Offering.

The May 2017 Registration Statement Was False
and Misleading

        210.   Camping World was taken public in October 2016 through an IPO of Class A

common stock at $22 per share. Then, in the May 2017 Offering, the Company and the Crestview

Defendants sold nine million shares of Camping World Class A stock. In total, after the Underwriter

Defendants exercised their options to purchase 1.425 million additional shares, the Crestview

                                              - 71 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 76 of 107 PageID #:673



Defendants received more than $165 million, and the Company received more than $120 million,

from the May 2017 Offering at inflated prices.

        211.   The May 2017 Offering was sold pursuant to a prospectus for a secondary offering of

Camping World Class A shares filed with the SEC on Form 424B4 on May 26, 2017, which

incorporated a registration statement for the offering filed on Form S-1 on March 29, 2017, and

amended May 9 and 22, 2017 (collectively, “May 2017 Registration Statement”). The May 2017

Registration Statement expressly incorporated by reference the following documents filed with the

SEC: the 2016 10-K, the 1Q17 10-Q, Camping World’s Definitive Proxy Statement on Schedule

14A for full year 2016, and various Camping World filings on Form 8-K. Documents incorporated

by reference are deemed to be part of the May 2017 Registration Statement.

        212.   The May 2017 Registration Statement contained untrue statements of material facts,

omitted to state other facts necessary to make the statements made not misleading, and was not

prepared in accordance with the rules and regulations governing its preparation. Specifically, by

incorporating the 2016 10-K and 1Q17 10-Q, the May 2017 Registration Statement included the

same Overstated EPS and Net Income Statements as in ¶50; the same Disclosure Control

Statement and Internal Controls Statement as in ¶51; the same Signed Certification Statements by

defendants Lemonis and Wolfe as in ¶51; and the same Compliance with GAAP Statement as in

¶51.

        213.   The statements set forth in ¶212 were materially false and misleading for the

following reasons:

               (a)     As of March 8, 2017 and continuing thereafter, the Company’s internal

controls and disclosure controls were not effective but in fact suffered from several material

weaknesses, including: (i) deficient tax controls; (ii) inadequate accounting policies and procedures

in the FreedomRoads reporting segment; (iii) ineffective transaction-level and management review
                                               - 72 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 77 of 107 PageID #:674



controls over the valuation of trade-in unit inventory; and (iv) insufficient documentation of certain

accounting policies and procedures within the retail segment;

               (b)     As of March 8, 2017 and continuing thereafter, the Company’s internal

controls were not effective and the Company suffered material weaknesses that resulted in Camping

World having failed to properly: (i) defer a portion of roadside assistance policies; (ii) apply vendor

rebates against related inventory balances; (iii) allocate intercompany revenue from new and used

vehicles to consumer services and plans; and (iv) allocate intercompany markup costs applicable to

new and used vehicles;

               (c)     The Company’s historical financial results reported in the 2016 10-K had not

been prepared and reported in accordance with GAAP; and

               (d)     As a result of the numerous errors, misstatements, and material weaknesses

listed in (a)-(c) above, the Company’s financial statements included in the 2016 10-K could not be

relied on and its reported financial results were materially overstated, including: (i) basic earnings

per share for the period from October 6, 2016 to December 31, 2016 was only $0.08 per share, rather

than the $0.11 represented, an overstatement of more than 37%; (ii) diluted earnings per share for the

period from October 6, 2016 to December 31, 2016 was only $0.07 per share, rather than the $0.09

represented, an overstatement of more than 28%; (iii) total net income for the three months ending

December 31, 2016 was only $11.53 million, rather than the $13.6 million represented, an

overstatement of more than 18%; and (iv) net income attributable to Camping World, and excluding

non-controlling interests, for the three months ending December 31, 2016 was only $1.59 million,

rather than the $2.06 million represented, an overstatement of more than 29%.

        214.   As set forth in ¶¶74-78 above, Camping World confirmed that the May 2017

Registration Statement contained materially false and misleading statements through a series of

disclosures correcting the financial information and admitting material weaknesses in its internal
                                                - 73 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 78 of 107 PageID #:675



controls. Between the May 2017 Offering and the date of this filing, the price of Camping World

Class A common stock has declined by more than 40%.

The October 2017 Registration Statement Was
False and Misleading

        215.    Only five months after the May 2017 Offering, with the stock trading at around Class

Period highs of more than $40 per share, Camping World – along with the October 2017 Offering

Defendants and the Underwriter Defendants – conducted the October 2017 Offering to allow the

Crestview Defendants to sell 6.7 million shares of Camping World Class A common stock. In total,

after the Underwriter Defendants exercised their options to purchase an additional 1.005 million

shares, the Crestview Defendants received more than $300 million from the October 2017 Offering

at inflated prices.

        216.     The October 2017 Offering was sold pursuant to a prospectus for a secondary

offering of Camping World Class A shares filed with the SEC on Form 424B4 on October 27, 2017,

which incorporated a registration statement for the offering filed on Form S-1 on October 23, 2017,

and amended on October 25, 2017 (collectively, “October 2017 Registration Statement”). The

October 2017 Registration Statement expressly incorporated by reference the following documents

filed with the SEC: the 2016 10-K, the 1Q17 10-Q, the 2Q17 10-Q, Camping World’s Definitive

Proxy Statement on Schedule 14A for full year 2016, and various Camping World filings on Form

8-K. Documents incorporated by reference are deemed to be part of the October 2017 Registration

Statement.

        217.    The October 2017 Registration Statement contained untrue statements of material

facts, omitted to state other facts necessary to make the statements made not misleading, and was not

prepared in accordance with the rules and regulations governing its preparation. Specifically, by




                                               - 74 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 79 of 107 PageID #:676



incorporating the 2016 10-K, 1Q17 10-Q, and 2Q17 10-Q, the October 2017 Registration Statement

contained the following statements:

               (a)     The October 2017 Registration Statement included the same Overstated EPS

and Net Income Statements as in ¶50; the same Disclosure Control Statement and Internal

Controls Statement as in ¶51; the same Signed Certification Statements by defendants Lemonis and

Wolfe as in ¶51; and the same Compliance with GAAP Statement as in ¶51; and

               (b)     The October 2017 Registration Statement purported to warn of “potential

difficulties of combining the business[] of Gander” with Camping World’s business, such as

“unanticipated issues in integrating suppliers, logistics, distribution, [and] retail operations.”

        218.   The statements set forth in ¶217 were materially false and misleading for the

following reasons:

               (a)     As of March 8, 2017 and continuing thereafter, the Company’s internal

controls and disclosure controls were not effective but in fact suffered from several material

weaknesses, including: (i) deficient tax controls; (ii) inadequate accounting policies and procedures

in the FreedomRoads reporting segment; (iii) ineffective transaction-level and management review

controls over the valuation of trade-in unit inventory; and (iv) insufficient documentation of certain

accounting policies and procedures within the retail segment;

               (b)     As of March 8, 2017 and continuing thereafter, the Company’s internal

controls were not effective and the Company suffered material weaknesses that resulted in Camping

World having failed to properly: (i) defer a portion of roadside assistance policies; (ii) apply vendor

rebates against related inventory balances; (iii) allocate intercompany revenue from new and used

vehicles to consumer services and plans; and (iv) allocate intercompany markup costs applicable to

new and used vehicles;


                                                - 75 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 80 of 107 PageID #:677



               (c)     The Company’s historical financial results reported in the 2016 Form 10-K

had not been prepared and reported in accordance with GAAP;

               (d)     As a result of the numerous errors, misstatements, and material weaknesses

listed in (a)-(c) above, the Company’s financial statements included in the 2016 Form 10-K could

not be relied on and its reported financial results were materially overstated, including: (i) basic

earnings per share for the period from October 6, 2016 to December 31, 2016 was only $0.08 per

share, rather than the $0.11 represented, an overstatement of more than 37%; (ii) diluted earnings per

share for the period from October 6, 2016 to December 31, 2016 was only $0.07 per share, rather

than the $0.09 represented, an overstatement of more than 28%; (iii) total net income for the three

months ending December 31, 2016 was only $11.53 million, rather than the $13.6 million

represented, an overstatement of more than 18%; and (iv) net income attributable to Camping World,

and excluding non-controlling interests, for the three months ending December 31, 2016 was only

$1.59 million, rather than the $2.06 million represented, an overstatement of more than 29%; and

               (e)     Camping World had already experienced substantial difficulties in

“integrating the business of Gander,” including material negative events that occurred during the

integration of Gander inventory into Camping World’s systems due to inventory, distribution, and

technological incompatibility, which required the manual entry of SKUs, the loss of SKUs during

the process of uploading into the inventory system, SKUs becoming uncoupled from the products

they were supposed to identify, an understaffed distribution center, difficulties in receiving inventory

at the distribution center, lost inventory, and inventory backlogs, resulting in delayed inventory

orders, delayed opening of stores, loss of price concessions, and increased pre-opening store costs.




                                                 - 76 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 81 of 107 PageID #:678



The October 2017 Registration Statement
Violated Item 303

        219.   In addition to the misstatements and omissions set forth above, the October 2017

Registration Statement was false and misleading because it failed to disclose material information

that was required to be disclosed pursuant to the regulations governing its preparation.

        220.   Specifically, Item 303 required the October 2017 Registration Statement to describe

“any known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing

operations.” See ¶¶70-71. Item 303 also required the October 2017 Registration Statement to

disclose events that would “cause a material change in the relationship between costs and revenues”

and “any unusual or infrequent events or transactions or any significant economic changes that

materially affected the amount of reported income from continuing operations and, in each case,

indicate the extent to which income was so affected.”

        221.   In negligent violation of these disclosure obligations, the October 2017 Registration

Statement failed to disclose known material trends, events, and uncertainties known to management

that were reasonably expected to have a material adverse effect on the Company’s resources and

results of operations, including:

               (a)     The Company had decided to rush to open Gander stores that historically were

not among the highly profitable and high-performing stores prior to Gander’s bankruptcy, and, in

some cases, were among the historically worst-performing Gander stores;

               (b)     The Company’s decision to liquidate all Gander inventory delayed the

opening of stores, as the Company needed to acquire sufficient inventory to stock the stores and the

difficulty of stocking inventory was compounded by the fact that Camping World utilized its

existing distribution practices and technology for inventory management (e.g., SKUs), which were

                                                - 77 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 82 of 107 PageID #:679



geared toward large, single items, like RVs, and not toward Gander’s high volume, smaller products,

all of which was increasing the costs of opening the Gander stores;

               (c)       Camping World was facing material negative events that occurred during the

integration of Gander inventory into Camping World’s systems due to inventory, distribution, and

technological incompatibility, which required the manual entry of SKUs, the loss of SKUs during

the process of uploading into the inventory system, SKUs becoming uncoupled from the products

they were supposed to identify, an understaffed distribution center, difficulties in receiving inventory

at the distribution center, lost inventory, and inventory backlogs, resulting in delayed inventory

orders, delayed opening of stores, loss of price concessions, and increased pre-opening store costs;

and

               (d)       The events described in subparagraphs (a)-(c) above each negatively impacted

the Company’s profit margins and results of operations.

        222.   As set forth in ¶¶74-78 above, Camping World confirmed that the October 2017

Registration Statement contained materially false and misleading statements and omitted to disclose

known trends and uncertainties that were reasonably expected to have a material adverse effect on

the Company’s resources and results of operations through a series of disclosures correcting the

financial information, admitting material weaknesses in its internal controls, and admitting that the

integration and rollout of Gander stores had been a disaster and severely impacted the Company’s

results of operations.

        223.   Between the October 2017 Offering and the date of this filing, the price of Camping

World Class A common stock declined by more than 60%.




                                                 - 78 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 83 of 107 PageID #:680



                                           COUNT III

                         For Violation of §11 of the Securities Act
                Against Camping World, the May 2017 Offering Defendants,
                             and the Underwriter Defendants

        224.   Plaintiffs incorporate ¶¶193-223 by reference.

        225.   The May 2017 Registration Statement was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

        226.   Camping World is the registrant for the shares of Camping World Class A common

stock, and as such is strictly liable for the false and misleading statements in the May 2017

Registration Statement. The Underwriter Defendants, who served as underwriters to the May 2017

Offering, and the May 2017 Offering Defendants, who signed the May 2017 Registration Statement,

were responsible for the contents and dissemination of the May 2017 Registration Statement.

        227.   None of the defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the May 2017 Registration

Statement were true and without omissions of any material facts and were not misleading.

        228.   By reasons of the conduct alleged, each of the defendants named herein violated §11

of the Securities Act.

        229.   Lead plaintiff City of Pontiac General Employees’ Retirement System purchased

shares of Camping World Class A common stock in the May 2017 Offering and pursuant to the May

2017 Registration Statement. At the time City of Pontiac General Employees’ Retirement System

purchased those shares, it and other members of the Class were without knowledge of the facts

concerning the wrongful conduct alleged herein.




                                               - 79 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 84 of 107 PageID #:681



        230.   City of Pontiac General Employees’ Retirement System and members of the Class

have sustained damages. The value of the shares of the Camping World Class A common stock has

declined substantially subsequent to and due to defendants’ violations.

                                            COUNT IV

                       For Violation of §12(a)(2) of the Securities Act
                Against Camping World, the May 2017 Offering Defendants,
                the Crestview Defendants, and the Underwriter Defendants

        231.   Plaintiffs incorporate ¶¶193-230 by reference.

        232.   Camping World, the May 2017 Offering Defendants, the Crestview Defendants, and

the Underwriter Defendants were sellers and offerors and/or solicitors of purchasers of the shares of

the Camping World Class A common stock offered pursuant to the May 2017 Registration Statement

and were motivated by a desire to serve their own financial interests or those of Camping World.

        233.   The May 2017 Registration Statement contained untrue statements of material fact,

omitted to state other facts necessary to make the statements made not misleading, and omitted to

state material facts required to be stated therein. Camping World’s, the May 2017 Offering

Defendants’, the Crestview Defendants’, and the Underwriter Defendants’ actions of solicitation

included participating in the preparation of the false and misleading May 2017 Registration

Statement and participating in marketing the shares of the Camping World Class A common stock to

investors.

        234.   Camping World, the May 2017 Offering Defendants, the Crestview Defendants, and

the Underwriter Defendants owed to the purchasers of Camping World Class A common stock,

including lead plaintiff City of Pontiac General Employees’ Retirement System and other Class

members, the duty to make a reasonable and diligent investigation of the statements contained in the

May 2017 Registration Statement to ensure that such statements were true and that there was no

omission to state a material fact required to be stated in order to make the statements contained
                                               - 80 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 85 of 107 PageID #:682



therein not misleading. These defendants, in the exercise of reasonable care, should have known of

the misstatements and omissions contained in the May 2017 Registration Statement as set forth

above.

         235.   Lead plaintiff City of Pontiac General Employees’ Retirement System and other

members of the Class purchased shares of Camping World Class A common stock pursuant to the

defective May 2017 Registration Statement. City of Pontiac General Employees’ Retirement System

did not know, nor in the exercise of reasonable diligence could have known, of the inaccuracies and

omissions contained in the May 2017 Registration Statement.

         236.   By reason of the conduct alleged herein, the defendants named herein violated

§12(a)(2) of the Securities Act. Accordingly, members of the Class who hold shares of Class A

common stock have the right to rescind and recover the consideration paid for their shares and

hereby elect to rescind and tender those shares to the defendants sued herein, and Class members

who have sold their shares of the Class A common stock are entitled to rescissory damages.

                                           COUNT V

                          For Violation of §11 of the Securities Act
                Against Camping World, the October 2017 Offering Defendants,
                              and the Underwriter Defendants

         237.   Plaintiffs incorporate ¶¶193-236 by reference.

         238.   The October 2017 Registration Statement was inaccurate and misleading, contained

untrue statements of material facts, omitted to state other facts necessary to make the statements

made not misleading, and omitted to state material facts required to be stated therein.

         239.   Camping World is the registrant for the shares of Camping World Class A common

stock, and as such is strictly liable for the false and misleading statements in the October 2017

Registration Statement. The Underwriter Defendants, who served as underwriters to the October

2017 Offering, and the October 2017 Offering Defendants, who signed the October 2017
                                               - 81 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 86 of 107 PageID #:683



Registration Statement, were responsible for the contents and dissemination of the October 2017

Registration Statement.

        240.   None of the defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the October 2017 Registration

Statement were true and without omissions of any material facts and were not misleading.

        241.   By reasons of the conduct alleged, each of the defendants named herein violated §11

of the Securities Act.

        242.   Named plaintiff Plumbers & Steamfitters Local Union #486 Pension Fund purchased

shares of Camping World Class A common stock in the October 2017 Offering and pursuant to the

October 2017 Registration Statement. At the time Plumbers & Steamfitters Local Union #486

Pension Fund purchased those shares, it and other members of the Class were without knowledge of

the facts concerning the wrongful conduct alleged herein.

        243.   Plumbers & Steamfitters Local Union #486 Pension Fund and members of the Class

have sustained damages. The value of the shares of the Camping World Class A common stock has

declined substantially subsequent to and due to defendants’ violations.

                                            COUNT VI

                        For Violation of §12(a)(2) of the Securities Act
               Against Camping World, the October 2017 Offering Defendants,
                 the Crestview Defendants, and the Underwriter Defendants

        244.   Plaintiffs incorporate ¶¶193-243 by reference.

        245.   Camping World, the October 2017 Offering Defendants, the Crestview Defendants,

and the Underwriter Defendants were sellers and offerors and/or solicitors of purchasers of the

shares of the Camping World Class A common stock offered pursuant to the October 2017

Registration Statement and were motivated by a desire to serve their own financial interests or those

of Camping World.
                                               - 82 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 87 of 107 PageID #:684



         246.   The October 2017 Registration Statement contained untrue statements of material

fact, omitted to state other facts necessary to make the statements made not misleading, and omitted

to state material facts required to be stated therein. Camping World’s, the October 2017 Offering

Defendants’, the Crestview Defendants’, and the Underwriter Defendants’ actions of solicitation

included participating in the preparation of the false and misleading October 2017 Registration

Statement and participating in marketing the shares of the Camping World Class A common stock to

investors.

         247.   Camping World, the October 2017 Offering Defendants, the Crestview Defendants,

and the Underwriter Defendants owed to the purchasers of Camping World Class A common stock,

including named plaintiff Plumbers & Steamfitters Local Union #486 Pension Fund and other Class

members, the duty to make a reasonable and diligent investigation of the statements contained in the

October 2017 Registration Statement to ensure that such statements were true and that there was no

omission to state a material fact required to be stated in order to make the statements contained

therein not misleading. These defendants, in the exercise of reasonable care, should have known of

the misstatements and omissions contained in the October 2017 Registration Statement as set forth

above.

         248.   Named plaintiff Plumbers & Steamfitters Local Union #486 Pension Fund and other

members of the Class purchased shares of Camping World Class A common stock pursuant to the

defective October 2017 Registration Statement. Plumbers & Steamfitters Local Union #486 Pension

Fund did not know, nor in the exercise of reasonable diligence could have known, of the

inaccuracies and omissions contained in the October 2017 Registration Statement.

         249.   By reason of the conduct alleged herein, the defendants named herein violated

§12(a)(2) of the Securities Act. Accordingly, members of the Class who hold shares of Class A

common stock have the right to rescind and recover the consideration paid for their shares and
                                               - 83 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 88 of 107 PageID #:685



hereby elect to rescind and tender those shares to the defendants sued herein, and Class members

who have sold their shares of the Class A common stock are entitled to rescissory damages.

                                            COUNT VII

                           For Violation of §15 of the Securities Act
               Against the Individual Defendants and the Crestview Defendants

        250.    Plaintiffs incorporate ¶¶193-249 by reference.

        251.    Each of the Individual Defendants and the Crestview Defendants acted as controlling

persons of Camping World within the meaning of §15 of the Securities Act by virtue of his or its

position as a director, senior officer, and/or controlling shareholder. By reason of their positions at

the Company, the Individual Defendants and the Crestview Defendants, individually and acting

pursuant to a common plan, had the power to influence and exercised such power to cause Camping

World to engage in the conduct alleged herein.

        252.    The Crestview Defendants controlled Camping World by virtue of their majority

share ownership, power to appoint directors, agreements with the Company, and historical and

professional relationships with Camping World and the Individual Defendants as specified herein.

For example, the Company’s 2017 10-K characterized Camping World as a “‘controlled company,’”

stating in pertinent part:

                Pursuant to the terms of the Voting Agreement, Marcus Lemonis, through his
        beneficial ownership of our shares directly or indirectly held by ML Acquisition and
        ML RV Group, and certain funds controlled by Crestview Partners II GP, L.P., in the
        aggregate, have more than 50% of the voting power for the election of directors, and,
        as a result, we are considered a “controlled company” for the purposes of the New
        York Stock Exchange (the “NYSE”) listing requirements. As such, we qualify for,
        and rely on, exemptions from certain corporate governance requirements, including
        the requirements to have a majority of independent directors on our board of
        directors, an entirely independent nominating and corporate governance committee,
        an entirely independent compensation committee or to perform annual performance
        evaluation of the nominating and corporate governance and compensation
        committees.



                                                - 84 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 89 of 107 PageID #:686



        253.    By reason of the foregoing, the defendants named herein are liable pursuant to §15 of

the Securities Act.

        254.    Each of the Individual Defendants and the Crestview Defendants either signed the

May 2017 Registration Statement and/or the October 2017 Registration Statement and/or otherwise

participated in the process which allowed the sale of the shares of Camping World Class A common

stock to be successfully completed.

        255.    Camping World violated §§11 and 12(a)(2) of the Securities Act in connection with

the May 2017 Offering and the October 2017 Offering, as alleged in this complaint. By virtue of

their positions as controlling persons, and as a result of their aforementioned conduct, the Individual

Defendants and the Crestview Defendants are liable pursuant to §15 of the Securities Act for the

§§11 and 12 violations.

                                CLASS ACTION ALLEGATIONS

        256.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of Camping World

Class A common stock during the Class Period, including all persons who purchased Camping

World Class A common stock in the May 2017 Offering and/or the October 2017 Offering, and were

damaged thereby. Excluded from the Class are: (i) defendants; (ii) members of the immediate

family of any defendant who is an individual; (iii) any person who was an officer or director of the

Company during the Class Period; (iv) any firm, trust, corporation, or other entity in which any

defendant has or had a controlling interest; (v) the Company’s employee retirement and benefit

plan(s) and their participants or beneficiaries, to the extent they made purchases through such

plan(s); and (vi) the legal representatives, affiliates, heirs, successors-in-interest, or assigns of any

such excluded person.



                                                 - 85 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 90 of 107 PageID #:687



        257.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Camping World Class A common stock was actively

traded on the NYSE. According to the Company’s 2017 10-K, the Company had more than 36.7

million shares of Class A stock outstanding as of March 12, 2018. There are likely hundreds or

thousands of members in the proposed Class. While the exact number of Class members can only be

determined by appropriate discovery, plaintiffs believe that Class members number at least in the

hundreds, if not thousands, and that they are geographically dispersed.

        258.      Plaintiffs’ claims are typical of the claims of the members of the Class because

plaintiffs’ and all the Class members’ damages arise from and were caused by the same

representations and omissions made by or chargeable to defendants. Plaintiffs do not have any

interests antagonistic to, or in conflict with, the Class.

        259.      Plaintiffs will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class action and securities litigation.

        260.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    Whether the federal securities laws were violated by defendants’ acts as

alleged herein;

                  (b)    Whether statements made by or chargeable to defendants during the Class

Period misrepresented or omitted material facts;

                  (c)    Whether the price of Camping World Class A common stock was artificially

inflated during the Class Period; and

                  (d)    To what extent the members of the Class have sustained damages and the

proper measure of damages.
                                                  - 86 -
1537028_1
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 91 of 107 PageID #:688



          261.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impracticable for members of the Class to individually redress the

wrongs done to them. Plaintiffs are not aware of any difficulty in the management of this action as a

class action.

                                      PRAYER FOR RELIEF

          WHEREFORE, plaintiffs pray for judgment as follows:

          A.     Declaring this action to be a class action properly maintained pursuant to Rule 23(a)

and b(3) of the Federal Rules of Civil Procedure and certifying plaintiffs as Class Representatives

and Robbins Geller Rudman & Dowd LLP and Labaton Sucharow LLP as Class Counsel;

          B.     Awarding compensatory damages in favor of plaintiffs and the other members of the

Class against all defendants, jointly and severally, for all damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

          C.     Awarding plaintiffs and other member of the Class recission or rescissory measure of

damages;

          D.     Awarding plaintiffs reasonable costs and expenses incurred in this action, including

attorneys’ fees, experts’ fees, and other costs and disbursements; and

          E.     Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.




                                                - 87 -
1537028_1
Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 92 of 107 PageID #:689
   Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 93 of 107 PageID #:690




                                        140 Broadway
                                        New York, NY 10005
                                        Telephone: 212/907-0700
                                        212/818-0477 (fax)
                                        tdubbs@labaton.com
                                        mcanty@labaton.com
                                        thoffman@labaton.com
                                        mdemato@labaton.com

                                        Counsel for the City of Omaha Police & Fire
                                        Retirement System and Lead Counsel for the
                                        Class

                                        SULLIVAN, WARD, ASHER & PATTON, P.C.
                                        CYNTHIA J. BILLINGS-DUNN
                                        1000 Maccabees Center
                                        25800 Northwestern Highway
                                        Southfield, MI 48075
                                        Telephone: 248/746-0700
                                        248/746-2760 (fax)

                                        Additional Counsel for the City of Pontiac
                                        General Employees’ Retirement System




                                       - 89 -
1537028_1
Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 94 of 107 PageID #:691
Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 95 of 107 PageID #:692
  Case:
   Case:1:18-cv-07030
         1:18-cv-07030Document
                       Document#:#:60
                                    32-2
                                      Filed:
                                         Filed:
                                             02/27/19
                                                12/18/18
                                                      Page
                                                         Page
                                                           96 2ofof107
                                                                    7 PageID
                                                                       PageID#:416
                                                                              #:693



      CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

       CITY OF PONTIAC GENERAL EMPLOYEES’ RETIREMENT SYSTEM
(“Plaintiff”) declares:
       1.     Plaintiff has reviewed a complaint and authorized its filing.                   Plaintiff
has authorized the filing of a motion for appointment as lead plaintiff.
       2.     Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
       3.     Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
       4.     Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:
Security               Transaction                      Date                       Price Per Share

                                  See attached Schedule A.

       5.     (a) Plaintiff has been appointed to serve as a representative party
for a class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
                  Hussey v. Ruckus Wireless, Inc., et al., No. 3:16-cv-2991 (N.D. Cal.)

             (b) Plaintiff initially sought to serve as a representative party for a
class in the following actions filed under the federal securities laws within the
three-year period prior to the date of this Certification:
                     Huang v. Depomed, Inc., et al., No. 3:17-cv-04830 (N.D. Cal.)
                       Rodak v. D'Ambra, et al., No. 1:17-cv-01179 (N.D.N.Y.)




       6.     Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,




                                                                                          CAMPING WORLD
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:60
                                  32-2
                                    Filed:
                                       Filed:
                                           02/27/19
                                              12/18/18
                                                    Page
                                                       Page
                                                         97 3ofof107
                                                                  7 PageID
                                                                     PageID#:417
                                                                            #:694
       Case:
        Case:1:18-cv-07030
              1:18-cv-07030Document
                            Document#:#:60
                                         32-2
                                           Filed:
                                              Filed:
                                                  02/27/19
                                                     12/18/18
                                                           Page
                                                              Page
                                                                98 4ofof107
                                                                         7 PageID
                                                                            PageID#:418
                                                                                   #:695


                                                    SCHEDULE A

                                           SECURITIES TRANSACTIONS

                              Stock

                              Date                        Amount of
                            Acquired                    Shares Acquired           Price

                           05/25/2017                           963               $27.27
                           05/25/2017                          1,060              $27.22
                           12/21/2017                           667               $45.57
                           12/21/2017                          1,722              $45.91
                           12/22/2017                          2,290              $45.83
                           12/29/2017                           859               $44.70
                           03/02/2018                          1,614              $36.17
                           03/05/2018                           678               $37.06
                           06/08/2018                          2,004              $23.99

                               Date                         Amount of
                               Sold                        Shares Sold            Price

                           08/17/2017                           223               $34.51
                           08/17/2017                           569               $34.63
                           10/05/2017                           461               $39.22
                           11/15/2017                           856               $41.27
                           04/11/2018                           513               $28.13
                           04/12/2018                           720               $28.15
                           05/15/2018                          1,804              $21.20

*Opening position of 3,123 shares.

Adjustment factors applied to all prices to reflect the special cash dividends.
The adjustments used are as follow:
0.996147 adjustment on 09/13/2018
0.996928 adjustment on 06/14/2018
0.998183 adjustment on 03/15/2018
0.99841 adjustment on 12/14/2017
0.997171 adjustment on 12/14/2017
0.998134 adjustment on 09/14/2017
0.997529 adjustment on 06/14/2017
0.997789 adjustment on 03/15/2017
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:60
                                  32-2
                                    Filed:
                                       Filed:
                                           02/27/19
                                              12/18/18
                                                    Page
                                                       Page
                                                         99 5ofof107
                                                                  7 PageID
                                                                     PageID#:419
                                                                            #:696
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:6032-2
                                    Filed:
                                        Filed:
                                           02/27/19
                                               12/18/18
                                                    PagePage
                                                          1006ofof107
                                                                   7 PageID
                                                                      PageID#:420
                                                                             #:697
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:6032-2
                                    Filed:
                                        Filed:
                                           02/27/19
                                               12/18/18
                                                    PagePage
                                                          1017ofof107
                                                                   7 PageID
                                                                      PageID#:421
                                                                             #:698
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:6026-1
                                    Filed:
                                        Filed:
                                           02/27/19
                                               12/18/18
                                                    PagePage
                                                          1022ofof107
                                                                   4 PageID
                                                                      PageID#:199
                                                                             #:699
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:6026-1
                                    Filed:
                                        Filed:
                                           02/27/19
                                               12/18/18
                                                    PagePage
                                                          1033ofof107
                                                                   4 PageID
                                                                      PageID#:200
                                                                             #:700
Case:
 Case:1:18-cv-07030
       1:18-cv-07030Document
                     Document#:#:6026-1
                                    Filed:
                                        Filed:
                                           02/27/19
                                               12/18/18
                                                    PagePage
                                                          1044ofof107
                                                                   4 PageID
                                                                      PageID#:201
                                                                             #:701
  Case: 1:18-cv-07030 Document #: 60 Filed: 02/27/19 Page 105 of 107 PageID #:702



                                   CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on February 27, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ James E. Barz
                                                    JAMES E. BARZ

                                                    ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
                                                    200 South Wacker Drive, 31st Floor
                                                    Chicago, IL 60606
                                                    Telephone: 312/674-4674
                                                    312/674-4676 (fax)
                                                    E-mail: jbarz@rgrdlaw.com




1537028_1
2/27/2019                              CM/ECF
               Case: 1:18-cv-07030 Document #:LIVE,
                                               60 Ver  6.2.2 02/27/19
                                                    Filed:   - U.S. District Page
                                                                             Court, Northern
                                                                                     106 of  Illinois-
                                                                                                  107 PageID #:703
Mailing Information for a Case 1:18-cv-07030 Ronge v. Camping World
Holdings, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        James E Barz
        jbarz@rgrdlaw.com,mburch@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Andrew B. Clubok
        andrew.clubok@lw.com,andrew-clubok-9012@ecf.pacerpro.com,washington-dc-litigation-services-
        5378@ecf.pacerpro.com,DCECFNotificationsDC@lw.com

        Brian E. Cochran
        BCochran@rgrdlaw.com

        Peter E. Cooper
        pcooper@lawrencekaminlaw.com,aterry@lawrencekaminlaw.com,shennessey@lawrencekaminlaw.com

        Thomas A. Dubbs
        tdubbs@labaton.com,kgutierrez@labaton.com,1751297420@filings.docketbird.com,mpenrhyn@labaton.com,echan-
        lee@labaton.com,electroniccasefiling@labaton.com

        Christopher J. Esbrook
        christopher.esbrook@esbrooklaw.com,michael.kozlowski@esbrooklaw.com

        Carol V Gilden
        cgilden@cohenmilstein.com,lhoeksema@cohenmilstein.com,efilings@cohenmilstein.com

        Thomas Gregory Hoffman , Jr
        thoffman@labaton.com,kgutierrez@labaton.com,mpenrhyn@labaton.com,echan-
        lee@labaton.com,5560103420@filings.docketbird.com,electroniccasefiling@labaton.com

        Matthew Langley
        mlangley@rgrdlaw.com

        Louis Carey Ludwig
        lcludwig@pomlaw.com,kgutierrez@labaton.com

        Silpa Maruri
        silpamaruri@quinnemanuel.com

        Francis P. Mcconville
        fmcconville@labaton.com,kgutierrez@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

        Danielle S. Myers
        dmyers@rgrdlaw.com,3045517420@filings.docketbird.com,e_file_sd@rgrdlaw.com

        Frank Anthony Richter
        frichter@rgrdlaw.com,lmix@rgrdlaw.com

        Eric Robert Swibel
        eric.swibel@lw.com,chicago-litigation-services-9637@ecf.pacerpro.com,chefiling@lw.com,eric-swibel-
        5392@ecf.pacerpro.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual
noticing). You may wish to use your mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.

https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?924402119774086-L_1_0-1                                                              1/2
2/27/2019                              CM/ECF
               Case: 1:18-cv-07030 Document #:LIVE,
                                               60 Ver  6.2.2 02/27/19
                                                    Filed:   - U.S. District Page
                                                                             Court, Northern
                                                                                     107 of  Illinois-
                                                                                                  107 PageID #:704
    (No manual recipients)




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?924402119774086-L_1_0-1                                            2/2
